        Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 1 of 66




  YALE UNIVERSITY RETIREMENT ACCOUNT PLAN


                         Amended and Restated effective as of July 1, 2015




2015 YURAP Restatement final 06-30-16.doc
                                                                             GZJKDKV!2
                                                                             EXHIBIT 1
       Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 2 of 66

                                TABLE OF CONTENTS
                                                                       PAGE

ARTICLE I
DECLARATION                                                                1

1.1    Establishment of Plan                                               1
1.2    2015 Amendment and Restatement of Plan                              1
1.3    Applicability                                                       1

ARTICLE II
DEFINITIONS                                                                2

2.1    Account                                                             2
2.2    Affiliated Employer                                                 2
2.3    Alternate Payee                                                     2
2.4    Annuity Starting Date                                               2
2.5    Basic Compensation                                                  2
2.6    Beneficiary                                                         3
2.7    Code                                                                3
2.8    Contract                                                            3
2.9    Corporation                                                         3
2.10   Date of Employment or Date of Reemployment                          3
2.11   Direct Rollover                                                     4
2.12   Effective Date                                                      4
2.13   Eligible Employee                                                   4
2.14   Eligible Retirement Plan                                            5
2.15   Eligible Rollover Distribution                                      6
2.16   Employee                                                            6
2.17   ERISA                                                               7
2.18   Excluded Employee                                                   7
2.19   Gross Compensation                                                  7
2.20   Hour of Service                                                     7
2.21   Investment Funds                                                    7
2.22   Leave of Absence or Leave                                           7
2.23   Normal Retirement Age                                               8
2.24   Participant                                                         8
2.25   Participant Contributions                                           8
2.26   Participation Election                                              8
2.27   Plan                                                                8
2.28   Plan Administrator                                                  8
2.29   Plan Contributions                                                  8
2.30   Plan Year                                                           8
2.31   Pre-Tax Contributions                                               8
2.32   Qualified Domestic Relations Order                                  8
2.33   Recordkeeper                                                        8
2.34   Rollover Contributions                                              8
2.35   Roth Contributions                                                  8
2.36   Salary Continuation Pay                                             9
       Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 3 of 66


                                    TABLE OF CONTENTS
                                                                      PAGE

2.37    Salary Reduction Election                                           9
2.38    Severance Date                                                      9
2.39    Social Security Wage Base                                           9
2,40    University                                                          9
2.41    University Contributions                                            9
2.42    University Core Contributions                                       9
2.43    University Match Contributions                                      9

ARTICLE III
PARTICIPATION                                                              10

3.1     Participation Requirements                                         10
3,2     Participation Election                                             10
3.3     Termination of Active Participation                                11

ARTICLE IV
PLAN CONTRIBUTIONS                                                         12

4.1     University Core Contributions                                      12
4.2     University Match Contributions                                     12
4.3     Participant Contributions                                          13
4.4     Rollover Contributions                                             15
4.5     Contributions During Leave of Absence                              16
4.6     Contributions During Long-Term Disability                          17
4.7     Contributions for Former Employees                                 17
4.8     Contributions Upon Return From Qualified Military Service          18
4.9     When Contributions Are Made                                        18
4,10    Application of Contributions                                       18
4.11    Contributions by Mistake of Fact                                   18
4.12    Vesting of Plan Contributions                                      19
4.13    Limitations on Plan Contributions                                  19

ARTICLE V
CONTRIBUTION LIMITATIONS                                                   20

5.1     415 Contribution Limitation                                        20
5.2     Lhnitations on Participant Contributions                           22

ARTICLE VI
PLAN FUNDING                                                               24

6.1     Contracts                                                          24
6,2     Investment of Contributions and Accounts                           24
6.3     Plan-to-Plan Transfers                                             26
6.4     Records and Reporting                                              26
6.5     Contracts - Incorporation by Reference                             26


                                                   ii
       Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 4 of 66



                                    TABLE OF CONTENTS
                                                                         PAGE

ARTICLE VII
DISTRIBUTIONS FROM ACCOUNTS                                                27

7.1      Withdrawals During Employment                                     27
7.2      Distribution after Severance Date                                 27
7.3      Hardship Withdrawals                                              27
7.4      Required Form of Payment                                          29
7.5      Optional Forms of Payment                                         29
7.6      Qualified Election                                                30
7.7      Minimum Distribution Requirements                                 32
7.8      Distributions Pursuant to Qualified Domestic Relations Orders     32
7.9      Lapsed Benefits                                                   32

ARTICLE VIII
DEATH BENEFITS                                                             34

8.1      Amount of Death Benefit                                           34
8.2      Designation of Beneficiary                                        35
8.3      Minimum Distribution Requirements                                 36

ARTICLE IX
MINIMUM DISTRIBUTION REQUIREMENTS                                          37

9.1     Minimum Distribution Requirements                                  37
9.2     Distributions Before Death — Account Balances                      37
9.3     Distributions Before Death — Annuities                             38
9.4     Distributions After Death — Account Balances                       38
9.5     Distributions After Death — Annuities                              40
9.6     Special Rule for pre-1987 Accumulations                            41
9.7     Elections under TEFRA Section 242(b)(2)                            41
9.8     2009 Waiver of Required Minimum Distributions                      41

ARTICLE X
PARTICIPANT LOAN PROGRAM                                                   43

ARTICLE XI
CLAIMS AND APPEALS PROCEDURES                                              44

11.1     Claims for Benefits                                               44
11.2     Appeals Procedures                                                44
11.3     Qualified Domestic Relations Orders                               46
11.4     Bar on Civil Action                                               47




                                               iii
       Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 5 of 66


                                     TABLE OF CONTENTS
                                                                          PAGE

ARTICLE XII
PLAN ADMINISTRATION                                                          48

12,1    Plan Administrator                                                   48
12.2    Administrative Responsibilities                                      48
12.3    Management and Control of Plan Assets                                49
12.4    Establishment of Committees                                          49
12.5    Committee Action                                                     50
12.6    Payment of Expenses                                                  50
12.7    Limit on Fiduciary Liability                                         51
12.8    Indemnification by University                                        51

ARTICLE XIII
AMENDMENT AND TERMINATION                                                    52

13.1    Amendment of Plan                                                    52
13.2    Termination of Plan                                                  52
13.3    Merger, Consolidation or Transfer of Assets                          52

ARTICLE XIV
GENERAL PROVISIONS                                                           53

14.1    No Right of Employment                                               53
14.2    Inalienability of Benefits                                           53
14.3    Construction and Headings                                            53
14.4    Facility of Payment                                                  53
14.5    Law Applicable                                                       53

APPENDIX A                                               COMPENSATION SCHEDULE

APPENDIX B                                    TARGETED INCOME REPLACEMENT RATIO




                                               iv
     Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 6 of 66




                                         ARTICLE I
                                       DECLARATION

        1.1     Establishment of Plan. Yale University (hereinafter called the "University"), a
corporation organized and existing under the laws of the State of Connecticut, previously
established the Yale University Retirement Account Plan (hereinafter called the "Plan") for the
exclusive benefit of Eligible Employees and their Beneficiaries effective July 1, 1976. The Plan
is an employee benefit plan that is intended to meet the requirements of Code Section 403(b) and
its purpose is to provide retirement income benefits to Eligible Employees of the University and
their Beneficiaries. The Plan has been amended from time to time since its establishment to
reflect changes in the Plan's operations and applicable law and was most recently amended and
restated as of July 1, 2014 ("2014 Plan Restatement").

        1.2     2015 Amendment and Restatement of Plan. This Plan document, made and
entered into by the University, evidences the terns of the Plan effective July 1, 2015 and, among
other things, incorporates the First Amendment to the 2014 Plan Restatement and amends the
Plan to add a Roth Contribution feature. It is intended that this Plan document meet the written
plan requirement of Treasury Regulation § 1.403(b)-3(b)(3) and it is to be construed in
accordance with Code Section 403(b) and the Treasury Regulations and any guidance issued
thereunder. The Plan document is also intended to reflect all law changes made by the Pension
Protection Act of 2006 (PPA '06), the U.S. Troop ReadineSs, Veterans' Care, Katrina Recovery
and Iraq Accountability Appropriations Act, 2007, the Heroes Earnings Assistance and Relief
Tax Act of 2008 (HEART Act), the Worker, Retiree, and Employer Recovery Act of 2008
(WRERA), the Small Business Jobs Act of 2010 (SBJA), the Preservation of Access to Care for
Medicare Beneficiaries and Pension Relief Act of 2010 (PRA 2010), the Moving Ahead for
Progress in the 21st Century Act (MAP-21), the American Taxpayer Relief Act of 2012 (ATRA),
the Highway and Transportation Funding Act of 2014 (HATFA), and the Cooperative and Small
Employer Charity Pension Flexibility Act (CSEC Act).

        1.3    Applicability. The provisions of this Plan document apply only to Employees and
Participants who have completed at least one (1) Hour of Service for the University on or after
July 1, 2015. The rights and benefits, if any, of Employees or Participants whose employment
with the University terminated prior to July 1, 2015 or their Beneficiaries (unless he or she is
later reemployed by the University) shall be determined in accordance with the provisions of the
Plan then in effect.




                                                1
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 7 of 66




                                           ARTICLE II
                                          DEFINITIONS

       As used in the Plan, the following terms shall have the meanings set forth below:

        2.1     "Account" means, collectively, the separate subaccounts established for each
Participant by the Recordkeeper to record a Participant's total interest in the Plan. The current
value of a Participant's Account includes all Plan Contributions, less expense charges, and
credited investment experience.

         2.2    "Affiliated Employer" means any employer, presently or in the future existing,
that is a member of (i) a controlled group of corporations as defined in Code Section 414(b), a
group of commonly controlled trades or businesses as defined in Code Section 414(c), or an
affiliated service group as defined in Code Section 414(m) which includes the University but
only during the period such employer is a member of the foregoing groups and (ii) any other
entity required or permitted to be aggregated with the University pursuant to Code
Section 414(o) or Treasury Regulation § 1.414(c)-5 but only during the period the employer is
required or permitted to be so aggregated with the University.

        2.3     "Alternate Payee" means any spouse, former spouse, child, or other dependent of
a Participant who is recognized by a Qualified Domestic Relations Order as having a right to
receive all or a portion of such Participant's Account.

      2.4     "Annuity Starting Date" means the first day of the first period for which an
amount is payable as an annuity or any other form and not the actual date of payment.

       2.5     "Basic Compensation" means the compensation described in the attached
Appendix A paid by the University to a Participant during a Plan Year, Basic Compensation
generally includes basic earnings and excludes imputed earnings and other forms of additional or
supplementary earnings, subject to the following:

               (a)    Military Service. Basic Compensation shall include any differential wage
       payments (as defined in Code Section 3401(h)(2)) paid to a Participant during qualified
       military service (as defined in Code Section 414(u)).

               (b)      Post-Severance Payments. Basic Compensation paid after a Participant's
       Severance Date shall not be treated as Basic Compensation unless the amount is paid by
       the later of 2V2 months after the Participant's Severance Date or the end of the Limitation
       Year that includes the Participant's Severance Date and such amounts represent payment
       for:

                       (i)     Regular Pay. Basic Compensation that is payment for regular
               compensation within the meaning of Treasury Regulation § 1.415(c)-2(e)(3)(ii)
               for services performed during the Participant's regular working hours, or
               compensation for services outside the Participant's regular working hours (such as
               overtime or shift differential), or other similar payments but only if such payment
               would have been paid to the Participant if his or her employment had continued



                                                2
     Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 8 of 66




               and such payment would have been included in Basic Compensation had the
               payment been made prior to the Participant's Severance Date.

                       (ii)    Leave Cashouts. Basic Compensation that is payment for unused
               accrued bona fide sick, vacation, or other leave within the meaning of Treasury
               Regulation § 1.415(c)-2(e)(3)(iii)(A) but only if the Participant would have been
               able to use the leave if his or her employment had continued and such payment
               would have been included in Basic Compensation had the payment been made
               prior to the Participant's Severance Date.

               (c)     Dollar Limitation. Basic Compensation for a Plan Year shall not include
       amounts in excess of the compensation limit of Code Section 401(a)(17) as adjusted
       annually by the Secretary of the Treasury for cost of living increases under Code Section
       401(a)(17)(B). For this purpose, the compensation limit in effect for the calendar year in
       which the Plan Year begins shall be the compensation limit for that Plan Year.
       Notwithstanding the foregoing, a Participant may make Participant Contributions with
       respect to Basic Compensation that exceeds the compensation limitation described
       herein; provided, that such Participant Contributions otherwise satisfy the elective
       deferral limit of Code Section 402(g) as described in Section 5.2(a) and any other
       applicable contribution limitation. In applying any contribution limitation on the amount
       of Matching Contributions or any Plan limit on Participant Contributions which are
       subject to Matching Contributions, where such limits are expressed as a percentage of
       Basic Compensation, the Plan will apply the compensation limitation described herein
       annually, even if the Matching Contribution formula is applied on a per pay period basis
       or is applied over any other time interval which is less than the full Plan Year.

        2.6     "Beneficiary" means the individual, institution, trustee, or estate designated by the
Participant to receive the Participant's Account at his or her death.

        17      "Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Treasury Regulations" means the regulations issued under the Code by the Secretary of
Treasury. All references to any section of the Code or Treasury Regulation shall be deemed to
refer not only to such section but also to any amendment thereof and any successor statutory or
regulatory provision.

        2.8     "Contract" Means (i) any non-transferable annuity contract as defined in Code
Sections 403(b)(1) and 401(g) that is approved by the Plan Administrator and issued to a
Participant or the Plan and (ii) any group or individual custodial account or accounts as defined
in Code Section 403(b)(7) that is approved by the Plan Administrator and established for a
Participant or the Plan.

      2.9     "Corporation" means the governing board of the University, or a duly appointed
committee thereof, as each may from time to time be constituted.

      2.10 "Date of Employment" or "Date of Reemployment" means the first day on which
an Employee completes an Hour of Service for the University or any Affiliated Employer or the




                                                  3
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 9 of 66




first day on which an Employee completes an Hour of Service following a Severance Date for•
the University or any Affiliated Employer.

       2.11 Direct Rollover" means an Eligible Rollover Distribution payable by the Plan to
an Eligible Retirement Plan.

       2.12 "Effective Date" means July 1, 2015 for purposes of this amended and restated
Plan document.

        2.13 "Eligible Employee" means any United States payroll-based Employee on the
regular payroll of the University, other than an Excluded Employee, who is a:

              (a)    Tenured or• Ladder Faculty Member. An Employee who holds a primary
      faculty appointment of at least half time or greater as a "Tenured Faculty Member" or
      "Ladder Faculty Member."

              (b)     Research Faculty Member. An Employee who is employed at least half
      time or greater and holds the rank of associate research scientist/scholar, research
      scientist/scholar, or senior research scientist/scholar.

              (c)     Non-Tenure Ladder or Non-Ladder Faculty Member. An Employee who
      holds (i) a primary faculty appointment of at least half time or greater as a "Non-Tenure
      Ladder Faculty Member" or "Non-Ladder Faculty Member" and (ii) an Employee who
      holds a visiting or convertible appointment of at least half time or greater. A Non-Tenure
      Ladder Faculty Member or Non-Ladder Faculty Member shall not include an Employee
      who holds a student position of instruction such as Assistant in Instruction or Teaching
      Fellow.

              (d)    Managerial and Professional Staff Member. An Employee who is
      regularly scheduled to work at least 20 hours per week as a "Managerial and Professional
      Staff Member" and whose employment is not subject to a collective bargaining
      agreement other than an Employee described in subsection (e) below.

             (e)     Grandfathered Officer, Senior Administrator, Managerial and
      Professional Staff Member. An Employee who is a (i) "Grandfathered Managerial and
      Professional Staff Member," (ii) "Cedarhurst Professional Staff Member" as described in
      the Yale University Retirement Plan for Staff Employees, or (iii) "Police Supervisor" as
      described in the Yale University Retirement Plan for Staff Employees and, who in each
      case, makes a Participation Election. A Grandfathered Managerial and Professional Staff
      Member is:

                              An Employee, as determined on June 30, 2014, (1) who was
             classified as a "Managerial and Professional Staff Member," (2) who was
             regularly scheduled to work at least 20 hours per week, (3) whose employment
             was not subject to a collective bargaining agreement, and (4) who had not elected
             to participate in this Plan; provided, that such Employee shall cease to be a
             Grandfathered Managerial and Professional Staff Member under this paragraph (i)
             if at any time on or after July 1, 2014, he or she ceases to satisfy one or more of


                                              4
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 10 of 66




               the qualification requirements described in the foregoing clauses (1) through (4)
               or upon his or her Severance Date;

                      •(ii)    An Employee who (1) is regularly scheduled to work at least 20
               hours per week and (2) becomes a "Managerial and Professional Staff Member"
               while he or she is eligible to participate in the Yale University Matching
               Retirement Plan; provided, that such Employee shall cease to be a Grandfathered
               Managerial and Professional Staff Member under this paragraph (ii) if at any time
               upon becoming a Grandfathered Managerial and Professional Staff Member, he or
               she ceases to satisfy one or more of the qualification requirements described in
               clauses (1) through (4) of paragraph (i) above or upon his or her Severance Date;
               or

                       (iii) An Employee who Ceases to be a Grandfathered Managerial and
               Professional Staff Member described in paragraphs (i) or (ii) upon his or her
               Severance Date but who is rehired by the Employer as a Managerial and
               Professional Staff Member while receiving payments which have been designated
               as salary continuation pay under the payroll records maintained by the Employer;
               provided, that such Employee shall cease to be a Grandfathered Managerial and
               Professional Staff Member under this paragraph (iii) if at any time after his or her
               rehire date, he or she ceases to satisfy one or more of the qualification
               requirements described in clauses (1) through (4) in paragraph (i) above or, except
               as provided in this subparagraph (iii), upon his or her Severance Date.

               (f)    Other Employees. An Employee who is not described in subsections (a)
       through (e) above but upon invitation by the University to participate in the Plan makes a
       Participation Election.

        An Employee's tenure or non-tenured status, member status, primary or secondary
appointment status, rank, work schedule or classification shall be determined by the payroll or
personnel records maintained by the University, including the Employee's appointment letter,
shall be binding and conclusive fbr all purposes of the Plan. Moreover, no judicial or
administrative reclassification or reclassification by the University of an individual as an
Employee will be applied to grant any individual retroactive status as an Eligible Employee
under the Plan.

        2.14 "Eligible Retirement Plan" means (i) an individual retirement account or annuity
described in Code Section 408(a) or (b), (ii) a Roth individual retirement account or annuity
described in Code Section 408A, (iii) an annuity contract described in Code Section 403(b),
(iv) a qualified retirement plan or an annuity plan described in Code Section 401(a) or 403(a),
respectively, and (v) an eligible plan described in Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state that agrees to separately account for amounts distributed from this Plan. A
contract or plan described in clause (iii), (iv), or (v) shall be an Eligible Retirement Plan only if
such contract or plan accepts Eligible Rollover Distributions. Notwithstanding the foregoing, in
the case of (i) a non-spouse Beneficiary, an Eligible Retirement Plan means an individual
retirement account or annuity described in Code Sections 408(a) or 408(b) that is treated as an


                                                  5
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 11 of 66




inherited IRA pursuant to the provisions of Code Section 402(c)(11) and (ii) an Eligible Rollover
Distribution consisting of Roth Contributions, an Eligible Retirement Plan means a Roth
individual retirement account or annuity described in Code Section 408A or a "designated Roth
account" established for the Participant under an annuity contract described in Code
Section 403(b) or a qualified retirement plan or an annuity plan described in Code Section 401(a)
or 403(a), respectively; provided, such contract or plan accepts Eligible Rollover Distributions
consisting of Roth Contributions.

        2.15 "Eligible Rollover Distribution" means any distribution of all or any portion of
the balance to the credit of a Distributee under the Plan; provided, that:

                (a)     An Eligible Rollover Distribution shall not include: (i) any distribution
       that is one of a series of substantially equal periodic payments (not less frequently than
       annually) made for the life (or life expectancy) of the Distributee or the joint lives (or
       joint life expectancies) of the Distributee and the Distributee's designated beneficiary, or
       for a specified period of ten years or more; (ii) any distribution to the extent such
       distribution is required under Code Section 401(a)(9); (iii) any amount that is distributed
       from the Plan or any other plan on account of hardship; and (iv) any distribution(s) that is
       reasonably expected to total less than $200 during the calendar year or any lower
       minimum amounts specified by the Recordkeeper. In applying the $200 minimum
       described in clause (iv), an Eligible Rollover Distribution from that portion of a
       Participant's Account consisting of Pre-Tax Contributions shall be considered separately
       from an Eligible Rollover Distribution from that portion of a Participant's Account
       consisting of Roth Contributions.

                (b)     A portion of a distribution shall not fail to be an Eligible Rollover
       Distribution merely because the portion consists of after tax employee contributions;
       provided, that in the case of a rollover to an annuity contract described in Code
       Section 403(b) or a qualified retirement plan described in Code Section 401(a) or 403(a),
       (i) the rollover is accomplished by a Direct Rollover and (ii) the contract or plan
       separately accounts for amounts so transferred, including separately accounting for the
       portion of such distribution which is includible in gross income and the portion of such
       distribution which is not so includible.

              (c)     A portion of a distribution shall not fail to be an Eligible Rollover
       Distribution merely because the portion consists of Roth Contributions; provided, that in
       the case of a rollover of a qualified distribution described in Code Section 402A to an
       annuity contract described in Code Section 403(b), a qualified retirement plan described
       in Code Section 401(a) or 403(a), or a governmental plan described in Code
       Section 457(b), the rollover is accomplished by a Direct Rollover.

       For purposes of this Section, "Distributee" means a Participant, and such Participant's
surviving spouse, spouse or former spouse who is an Alternate Payee under a Qualified
Domestic Relations Order, and/or non-spouse Beneficiary receiving a distribution from the Plan.

       2.16 "Employee" means any individual who is a common-law employee of the
University or an Affiliated Employer and specifically excluding any individual who is classified


                                                6
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 12 of 66




or paid as an independent contractor or a post-doctoral fellow as determined by the payroll or
personnel records maintained by the University or an Affiliated Employer at the time the services
are performed.

        2.17 "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time. "Department of Labor Regulations" means the regulations issued
ERISA by the Secretary of the Department of Labor. All references to any section of ERISA or
Labor Regulations shall be deemed to refer not only to such section but also to any amendment
thereof and any successor statutory or regulatory provision.

       2.18    "Excluded Employee" means:

               (a)    Any Employee classified as a Post-Doctoral Associate;

             (b)    Any Employee described in the attached Appendix B, "Targeted Income
       Replacement Ratio:"

               (c)    Any Employee of an Affiliated Employer;

               (d)    Any Employee whose services are performed pursuant to an agreement
       between the University and the Employee that provides that such Employee shall not be
       an Eligible Employee under the Plan or provides that such Employee shall participate in a
       retirement plan other than the Plan; or

              (e)    Any Employee whose retirement benefits under a retirement plan not
       maintained by the University would be adversely affected by his or her participation in
       the Plan

              An Employee's status or classification as an Excluded Employee shall be
       determined by the payroll or personnel records maintained by the University, and shall be
       binding and conclusive for all purposes of the Plan.

        2.19 "Gross Compensation" means Basic Compensation paid by the University to a
Participant during a Plan Year plus additional or supplementary earnings, as described in the
attached Appendix A. For purposes of this Section, the provisions of subsections (a) through (e)
of Section 2.5 shall be applied by substituting "Gross Compensation" for "Basic Compensation"
in each place it appears.

       2.20 "Hour of Service" means an hour for which an Employee is directly paid or entitled
to payment by the University

      2.21 "Investment Funds" means the investment funds that are approved by the Plan
Administrator as investment options under the Plan.

       2.22 "Leave of Absence or Leave" means any paid or unpaid leave from active
employment duly authorized by the University under its leave of absence policy as amended
from time to time.



                                                7
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 13 of 66




       2.23    "Normal Retirement Age" means age 70.

       2.24 "Participant" means (i) any Eligible Employee who satisfies the participation
requirements of Article III and (ii) any Employee' or former Employee on whose behalf an
Account is maintained under the Plan, An "Active Participant" means any Participant who has
not ceased to be an Eligible Employee.

       2.25 "Participant Contributions" means Pre-Tax Contributions and/or Roth
Contributions made by a Participant to the Plan.

        2,26 "Participation Election" means an irrevocable election by an Eligible Employee to
participate in this Plan and, as applicable, an irrevocable election to cease benefit accruals under
or to waive participation in the Yale University Retirement Plan for Staff Employees as
described in Section 3.2.

       2.27    "Plan" means the Yale University Retirement Account Plan.

        2.28 "Plan Administrator" means the person or entity appointed under the provisions
of Section 12,1 to administer the Plan,

       2.29 "Plan Contributions" means, collectively, University Contributions, Participant
Contributions, and Rollover Contributions.

       2.30    "Plan Year" means a 12-consecutive month period beginning each July 1.

         2.31 "Pre-Tax Contributions" means contributions made by a Participant to the Plan in
accordance with Section 4,3 that are excludable from the Participant's gross income and intended
to satisfy the requirements of Code Section 402 and which have not been irrevocably designated
as Roth Contributions by the Participant.

   .    2.32 "Qualified Domestic Relations Order" means a Domestic Relations Order that has
been determined to meet the requirements of Code Section 414(p) and ERISA Section 206(d)(3)
in accordance with Section 10.3. A "Domestic Relations Order" means a judgment, decree, or
order (including approval of a property settlement agreement) that relates to the provision of
child support, alimony payments, or marital property rights to a spouse, former spouse, child or
other dependent of a Participant and is made pursuant to a State domestic relations law
(including a community property law).

       2.33 "Recordkeeper" means the entity approved by the Plan Administrator to perform
recordkeeping service for the Plan.

        2.34 "Rollover Contributions" means the contributions made by a Participant to the
Plan in accordance with Section 4,4.

         2.35 "Roth Contributions means contributions made by a Participant to the Plan in
accordance with Section 4.3 that are (0 not excludable from the Participant's gross income,
(ii) intended to satisfy the requirements of Code Section 402A, and (iii) irrevocably designated
by the Participant as Roth Contributions in his or her Salary Reduction Election.


                                                 8
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 14 of 66




        2.36 "Salary Continuation Pay" means compensation which is designated as salary
continuation pay for purposes of the Plan under the payroll records maintained by the University
and paid to a Participant following his or her Severance Date; provided, that Salary Continuation
Pay shall not include (i) Salary Continuation Pay paid during any month not included within
Participant's Limitation Year (as defined in Section 5.1(b)(iv)) which contains his or her
Severance Date and the next five Limitation Years or (ii) Salary Continuation Pay when added to
Basic Compensation paid previously during the Plan Year that is in excess of the compensation
limit of Code Section 401(a)(17) as adjusted annually by the Secretary of the Treasury for cost of
living increases under Code Section 401(a)(17)(B). For the purpose of clause (ii), the
compensation limit in effect for the calendar year in which the Plan Year begins shall be the
compensation limit for that Plan Year.

       2.37 "Salary Reduction Election" means an 'election by a Participant to reduce his or
her Gross Compensation by a fixed dollar amount or percentage of Gross Compensation and
have such amount contributed to the Plan as Pre-Tax Contributions, Roth Contributions, or a
combination of both.

        238 "Severance Date" means the day on which an Employee's employment with the
University is terminated by reason of such Employee's discharge, resignation, retirement or
death; provided, that a Leave of Absence shall not constitute a discharge, retirement , or
retirement. If an Employee is entitled to a subsequent payment of compensation after his or her
Severance Date for reasons other than future services (e.g., as back pay for past services rendered
or as payments in the nature of severance pay), the Severance Date of such Employee shall be as
of the effective date of the severance event (e.g., effective date of a discharge, resignation,
retirement, or the date of his or her death), and the subsequent payment of the aforementioned
type of post-severance compensation shall not operate to postpone the timing of the Severance
Date for purposes of the Plan.

       2.39 "Social Security Wage Base" means the amount of a Participant's Basic
Compensation which is subject to the tax imposed for old age, survivors and disability insurance
on the University by the Federal Insurance Contributions Act, as amended.

       2.40    "University" means Yale University.

       2.41 "University Contributions" means both University Core Contributions and
University Match Contributions.

       2.42 "University Core Contributions" means the contributions made by the University
on behalf of each Participant in accordance with Section 4.1.

       2.43 "University Match Contributions" means the contributions made by the
University on behalf of each Participant in accordance with Section 4.2.




                                                 9
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 15 of 66




                                          ARTICLE III
                                        PARTICIPATION

       3,1    Participation Requirements. An Eligible Employee who was a Participant in the
Plan on June 30, 2015 shall continue as a Participant as of July 1, 2015. Any other Eligible
Employee shall become a Participant in the Plan as follows:

              (a) Tenured or Ladder Faculty Member, Non-Tenure Ladder• Faculty Member•,
       or Research Faculty Member, An Eligible Employee who is a Tenured or Ladder
       Faculty Member, Non-Tenure Ladder Faculty Member, or Research Faculty Member, as
       described in Section 2.13(a), (b), and (c), shall become a Participant on the first day of
       the month in which his or her appointment or rank becomes effective,

              (b)    Managerial and Professional Staff Member. An Eligible Employee who
       is a Managerial and Professional Staff Member as described in Section 2.13(d) shall
       become a Participant on the first day of the month in which his or her Date of
       Employment or Date of Reemployment occurs,

               (c)    Orandfathered Managerial and Professional StaffMember, An Eligible
       Employee who is a grandfathered Eligible Employee as described in Section 2.13(e) shall
       become a Participant as of (i) the first day of the month in which he or she submits a
       Participation Election if the Participation Election is submitted before the election
       processing date (as established by the University) for such month or (ii) the first day of
       the month following the month in which he or she submits a Participation Election if the
       Participation Election is submitted after the election processing date (as established by
       the University) for such month.

              (d)     Other Eligible Employee: An Eligible Employee described in
       Section 2.13(f) may elect to become a Participant on such date as the University may
       determine by making a Participation Election in accordance with Section 12.

        3.2     Participation Election. An Eligible Employee described in Section 3.1(c) shall
make a Participation Election by making an irrevocable election to participate in this Plan and, as
applicable, an irrevocable election to cease future benefit accruals under or to waive participation
in the Yale University Retirement Plan for Staff Employees. A Participation Election shall be
made in such form and in such manner as prescribed by the Plan Administrator subject to the
following:

               (a)     University Core Contributions, A Participant shall be eligible to receive
     • University Core Contributions as of (i) the first day of the month in which he or she
       submits a Participation Election if the Participation Election is submitted before the
       election processing date (as established by the University) for such month or (ii) the first
       day of the month following the month in which he or she submits a Participation Election
       if the Participation Election is submitted after the election processing date (as established
       by the University) for such month,




                                                10
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 16 of 66




               (b)    Participant Contributions and University Match Contributions. A
       Participant shall be eligible to make Participant Contributions ftbm Gross Compensation
       (and to receive corresponding University Match Contributions) as of (i) the first day of
       the month in which he or she submits a Participation Election if the Participation Election
       is submitted before the election processing date (as established by the University) for
       such month or (ii) the first day of the month following the month in which he or she
       submits a Participation Election if the Participation Election is submitted after the
       election processing date (as established by the University) for such month.

               (c)     Cessation of Benefit Accruals. A Participant shall cease to accrue Benefit
       Years as provided under the terms of the Yale University Retirement Plan for Staff
       Employees as of (i) the first day of the month in which he or she submits a Participation
       Election if the Participation Election is submitted before the election processing date (as
       established by the University) for such month or (ii) the first day of the month following
       the month in which he or she submits a Participation Election if the Participation Election
       is submitted after the election processing date (as established by the University) for such
       month.

               (d)     Special Participation Elections. Notwithstanding the subsections above,
       the Plan Administrator may, in its discretion, establish different terms and conditions as
       to commencement of participation and, subject to subsection (b) above, the time of
       making contributions. If such special Participation Election includes a provision for
       retroactive University Core Contributions, such Participation Election shall contain a
       provision, if applicable, that such Participant shall cease to accrue Benefit Years as
       provided under the terms of the Yale University Retirement Plan for Staff Employees as
       of the date used in calculating University Core Contributions. The provisions of any
       special Participation Election are hereby incorporated by this reference to the Plan and
       shall be attached as an appendix to the Plan.

               (e)    Termination of Participation Election. A Participation Election shall
       terminate on the earlier of: (i) a Participant's Severance Date or, if later, the date on
       which his or her Salary Continuation Pay ends or (ii) on the date a Participant becomes an
       Employee who is not an Eligible Employee. In the case of a Participant who is
       "Cedarhurst Professional Staff Member" or a "Police Supervisor" as each are described
       in the Yale University Retirement Plan for Staff Employees, he or she shall again be
       eligible to make or not make a Participation Election if he or she is subsequently rehired
       as a Cedarhurst Professional Staff Member or a Police Supervisor or again becomes a
       Cedarhurst Professional Staff Member or a Police Supervisor.

       3.3     Termination of Active Participation, An Active Participant shall continue as an
Active Participant until (i) he or she ceases to be an Eligible Employee or (ii) the Plan is
terminated.




                                                11
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 17 of 66




                                        ARTICLE IV
                                    PLAN CONTRIBUTIONS

        4.1   University Core Contributions, For each pay period during which a Participant is
an Eligible Employee, University Core Contributions shall be made as percentage of his or her
Basic Compensation as follows:

       Basic Compensation below the Social Security Wage Base                      5.0%
       Basic Compensation above the Social Security Wage Base                      7.5% ,

        The Social Security Wage Base means for the Plan Year, the Social Security Wage Base
in effect at the beginning of the Plan Year and shall be adjusted, as necessary, as of the beginning
of each Plan Year. In the event, a portion of a Participant's Basic Compensation is above the Social
Security Wage Base, the increased contribution rate of 7.5% shall apply only to that portion
above the Social Security Wage Base.

        4.2     University Match Contributions. For each month during which a Participant is an
Eligible Employee, University Match Contributions shall be made in an amount equal to his or
her Participant Contributions for that month that do not exceed five percent (5%) of his or her
Basic Compensation. Participant Contributions in excess of 5% of Basic Compensation may be
made by such Participant but shall not be eligible to share in University Match Contributions
except as provided in subsection (c) below. For purposes of this Section:

                (a)     ACP Safe Harbor. University Match Contributions are intended to satisfy
       the actual contribution percentage (ACP) safe harbor provisions of Code
       Section 4011)(11); provided, that the University reserves the right to amend the Plan to
       reduce or suspend University Match Contributions on future Participant Contributions
       during a Plan Year or for any future Plan Year. Such right may not be exercised unless
       (i) Participants are provided with a supplemental notice of reduction or suspension that
       satisfies the requirements of Treasury Regulation § 1.401(k)-3(g)(2), (ii) the reduction or
       suspension of University Matching Contributions is effective no earlier than the later of
       30 days after Participants are provided the notice of reduction or suspension or the date
       the amendment is adopted; (iii) Participants are given a reasonable opportunity (including
       a reasonable period after receipt of the supplemental notice of reduction or suspension
       described in clause (i)) to change their automatic contributions elections (as described in
       Section 4.3(a) below) or Salary Reduction Elections; (iv) the Plan is amended to provide
       that the ACP test will be satisfied for the entire Plan Year in which the reduction or
       suspension occurs using the current year testing method described Treasury Regulation
       § 1.401(m)-2(a)(1)(ii); and (v) the Plan satisfies the requirements of Code
       Section 401011)(11) with respect to amounts deferred through the effective date of the
       amendment.

               (b)    Procedures and Notice Requirement. The Plan Administrator shall
       establish uniform and nondiscriminatory procedures designed to ensure that a Participant
       is provided an effective opportunity to modify an automatic contribution election (as    •
       described in Section 4.3(a) below) or make or modify a Salary Reduction Election. An
       Eligible Employee or Participant shall be deemed to have such effective opportunity if he


                                                12
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 18 of 66




       or she may modify an automatic contribution election or make or modify a Salary
       Reduction Election during the 30-day period (or such other period as may be established
       under Treasury Regulations or other applicable guidance) immediately following receipt
       of the notice described herein. These procedures include, but are not limited to, that such
       Participant be given timely notice (in writing or in such other form as may be permitted
       under the Code and ERISA and any guidance issued thereunder and in such manner as
       calculated to be understood by the average Participant) of his or her rights and obligations
       under the Plan's matching contribution features. The notice shall contain the provisions
       set forth in Treasury Regulation § 1.401(k)-3(d)(2)(ii) to the extent applicable. Notice is
       deemed to be timely if at least 30 days (and no more than 90 days) before the beginning
       of each Plan Year or, in the case of an Eligible Employee who becomes eligible to
       participate in the Plan after the 90th day before the beginning of the Plan Year, notice is
       given no more than 90 days before the Eligible Employee becomes eligible to participate
       in the Plan but not later than the date the Eligible Employee becomes eligible to
       participate in the Plan as determined under Article III.

               (c) .   True-Up Feature. For each Plan Year during which a Participant is an
       Eligible Employee, the amount of his or her University Match Contributions shall be
       calculated on a Plan Year basis disregarding Basic Compensation earned while he or she is
       not an Eligible Employee. If the aggregate amount of such Participant's University Match
       Contributions for the Plan Year is less than the amount of his or her University Match
       Contributions when calculated on a Plan Year basis, the difference shall be contributed as
       additional University Match Contributions no later than the last day of the following Plan
       Year, The Plan Administrator shall establish uniform procedures for applying the
       provisions of this subsection (c).

        4.3   Participant Contributions. For each month during which a Participant is an
Eligible Employee, Participant Contributions shall be made as follows:

             (a)      Automatic Contribution Election. The Plan Administrator shall establish
       procedures to implement automatic enrollment elections as described below:

                      (i)     Eligible Employees. An Eligible Employee's Gross Compensation
              shall automatically be reduced by five percent (5%) upon becoming a Participant
              and such amounts shall be contributed to the Plan as Pre-Tax Contributions unless
              the Participant terminates the automatic contribution election within the time
              period prescribed by the Plan Administrator. An automatic contribution election
              shall remain in effect for the Plan Year unless terminated by the Participant. In
              the case of a grandfathered Eligible Employee described in Section 2.13(e), this
              paragraph (i) shall not apply and his or her initial contribution rate shall be the
              rate he or she elects under his or her Participation Election.

                      (ii)   Participants. A Participant's Gross Compensation shall
              automatically be reduced by five percent (5%) as of each July 1st and such
              amounts shall be contributed to the Plan as Pre-Tax Contributions unless his or
              her contribution rate, determined as of the immediately preceding business day, is
              five percent (5%) or greater or the Participant terminates the automatic


                                               13
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 19 of 66




          contribution election within the time period prescribed by the Plan Administrator.
          An automatic contribution election shall remain in effect for the Plan Year unless
          terminated by the Participant.

          (b)     Participant Directed Contribution Rate. The Plan Administrator shall
  establish procedures pursuant to which a Participant may reduce his or her Gross
  Compensation pursuant to a Salary Reduction Election and have such amounts
  contributed to the Plan as Pre-Tax Contributions, Roth Contributions, or a combination of
  both, change or terminate his or her Salary Reduction Election, or re-designate his or her
  contributions as Pre-Tax Contributions or Roth Contributions with respect to amounts not
  yet paid. Such procedures may include limitations on the salary reduction amount (e.g.,
  any amount from 0% to 75% of Gross Compensation for each pay period) and the
  number and frequency of any modifications during any Plan Year; provided, however,
  that a Participant shall be permitted to modify his or her Salary Reduction Election at
  least once each Plan Year or terminate his or her Salary Reduction Election at any time.

          (c)      Automatic Escalation Election. The Plan Administrator shall establish
  procedures pursuant to which a Participant's Gross Compensation shall automatically be
  reduced as of each July 1st (commencing with the Plan Year beginning on July 1, 2010)
  by the lesser of (i) the Participant's contribution rate (determined as of the immediately
  preceding business day) plus one percent (1%) or (ii) ten percent (10%) and such
  amounts, as determined by the Plan Administrator, shall be contributed to the Plan as Pre-
  Tax Contributions, Roth Contributions; or a combination of both, unless his or her
  contribution rate, determined as of the immediately preceding business day, is less than
  five percent (5%) or greater than 10% or the Participant terminates the automatic
  escalation election within the time period prescribed by the Plan Administrator. An
  automatic escalation election shall remain in effect for the Plan Year unless terminated by
  the Participant.

          (d)    Application ofAutomatic Elections following Hardship Withdrawal. In.
  the event an Eligible Employee or Participant is suspended from making Participant
  Contributions as a result of a hardship withdrawal from this Plan or any other Code
  Section 403(b) plan maintained by the University and such Eligible Employee becomes a
  Participant during the six-month suspension period or such Participant's six-month
  suspension period includes July 1st, the automatic contribution elections described in
  subsection (a) and the automatic escalation election described in subsection (c) shall be
  applied immediately following the end of the six-month suspension period and, where
  applicable, taking into account his or her contribution rate determined as of the business
  day immediately prior to the six-month suspension period.

          (e)     Notice Requirement. In the case of procedures established for automatic
  contribution election and the automatic escalation election, such procedures shall also
  include uniform and nondiscriminatory procedures designed to ensure that a Participant
  subject to the automatic contribution election and/or automatic escalation election is
  provided an effective opportunity to modify or terminate an automatic contribution
  election or automatic escalation election. These procedures include, but are not limited to,
  that such Participant be given timely notice (in writing or in such other form as may be


                                          14
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 20 of 66




       permitted under the Code and ERISA and any guidance issued thereunder and in such
       manner calculated as to be understood by the average Participant) of his or her rights and
       obligations under the Plan's automatic contribution and escalation arrangements. The
       notice shall contain the provisions set forth in Treasury Regulation § 1.401(k)-3(d)(2)(ii)
       to the extent applicable and shall inform the Participant of (i) the effective date of the
       automatic contribution election and automatic escalation election, (ii) the automatic
       contribution and automatic escalation percentage, (iii) the Investment Fund in which such
       Participant Contributions will be invested, and (iv) his or her right to modify or terminate
       the automatic contribution election and/or automatic escalation election as well as the
       procedures for exercising such right and the timing for implementing such modification
       Or termination. Notice is deemed to be timely if at least 30 days (and no more than 90
       days) before the beginning of each Plan Year, the notice is given to each Participant
       subject to the automatic contribution election or automatic escalation arrangement. In the
       case of an Eligible Employee who does not receive the notice within the period described
       in the previous sentence because he or she becomes eligible to participate in the Plan (or
       becomes covered under the automatic contribution arrangement as a result of a change in
       employment status) after the 90th day before the beginning of the plan year, the timing
       requirement is deemed to be satisfied if the notice is provided no more than 90 days
       before the Eligible Employee becomes eligible to participate in the Plan (or becomes
       covered under the automatic contribution arrangement as a result of a change in
       employment status), and no later than the date that affords the Eligible Employee a
       reasonable period of time after receipt of the notice to modify or terminate the automatic
       contribution election and/or automatic escalation election.

        4.4     Rollover Contributions. To the extent accepted by the Recordkeeper and, in
accordance with procedures established by the Recordkeeper, a Participant who is entitled to
receive or received an eligible rollover distribution as defined in Code Section 402(c)(4) and
Treasury Regulations issued thereunder, including an eligible rollover distribution received by
such Participant as a surviving spouse or as a spouse or former spouse who is an alternate payee
under a Qualified Domestic Relations Order may elect to contribute all or any portion of such
distribution by a "direct rollover" from such eligible retirement plan to the Plan or by a "60-day
rollover" if the Participant deposits all or any portion of such distribution with the Recordkeeper
within 60 days of his or her receipt of such distribution. The 60-day rollover requirement shall
not apply if the Participant substantiates that the 60-day rollover requirement has been waived by
the Secretary of the Treasury. Notwithstanding the foregoing:

                (a)    The Recordkeeper may accept as Rollover Contributions, amounts
       consisting of after-tax employee contributions (other than distributions of Roth
       contributions as defined in Code Section 402A) distributed from an annuity contract
       described in Code Section 403(b) or a qualified retirement plan described in Code
       Section 401(a) or 403(a); only if (i) the rollover is accomplished by a direct rollover and
       (ii) the Recordkeeper agrees to separately account for such amounts, including separately
       accounting for the portion of such distribution which is includible in gross income and
       the portion of such distribution which is not so includible.

               (b)    The Recordkeeper may accept as Rollover Contributions, amounts
       consisting of Roth contributions as defined in Code Section 402A distributed from a


                                                15
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 21 of 66




       designated Roth account (an account held under an annuity contract described in Code
       Section 403(b) or a qualified retirement plan or an annuity plan described in Code
       Section 401(a) or 403(a), respectively) subject to the following:

                      (i)    Qualified Distributions. In the case of a qualified distribution, the
              rollover must be accomplished by a direct rollover from the distributing plan to
              the Plan. A qualified distribution is a distribution from a designated Roth account
              made after the Participant's attainment of age 591/2 (or disability) and after the
              date the designated Roth account was in the distributing plan for a 5-year taxable
              period.

                      (ii)     Non-Qualified Distributions - Direct Rollover. In the case of a
              distribution that is not a qualified distribution as defined in paragraph (i), the
              Recordkeeper must agree to separately account for such amounts, including
              separately accounting for the portion of such distribution which is includible in
              gross income and the portion of such distribution which is not so includible. The
              Recordkeeper shall be entitled to rely on a statement from the distributing plan
              identifying (i) the Participant's basis in the rolled over amounts and (ii) the date
              on which the Participant's 5-taxable-year period of participation (as required
              under Code Section 402A(d)(2) for qualified distributions) started under the
              distributing plan; provided, that the rollover is accomplished by a direct rollover
              from the distributing plan to the Plan. If the 5-taxable-year period of participation
              under the distributing plan would end sooner than the Participant's 5- taxable-year
              period of participation under the Plan, the 5-taxable-year period of participation
              applicable under the distributing plan shall continue to apply with respect to the
              Rollover Contribution.

                      (iii) Non-Qualified Distributions - 60-Day Rollover. In the case of a
              distribution that is not a qualified distribution as defined in paragraph (i), the
              Recordkeeper may accept only that portion of the distribution that is attributable
              to earnings and must agree to separately account for such amounts, including
              separately accounting for the portion of such distribution which is includible in
              gross income and the portion of such distribution which is not so includible. In
              addition, the 5-taxable-year period of participation under the distributing plan is
              not taken into account and the Participant's 5- taxable-year period of participation
              under the Plan will commence in the taxable year in which the rollover to the Plan
              occurs.

               (c)     The Recordkeeper may not accept as Rollover Contributions, amounts
       distributed from (i) an individual retirement account or annuity described in Code
       Sections 408(a) or (b) consisting of after-tax einPloyee contributions or nondeductible
       individual retirement account or annuity contributions, or (ii) a Roth individual retirement
       account or annuity described in Code Section 408A,

        4.5   Contributions During Leave of Absence. University Contributions and
Participant Contributions shall continue or cease during a Leave of Absence as follows:



                                               16
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 22 of 66




               (a)    Leave With Salary. During a Leave with salary, University Contributions
       and Participant Contributions shall continue to be made for a Participant on the basis of
       his or her Basic Compensation and Gross Compensation, respectively, then being paid by
       the University so long as he or she remains an Eligible Employee throughout such Leave.

               (b)     Leave Without Salary. During a Leave without salary, University
       Contributions and Participant Contributions shall cease and upon the Participant's return
       from such Leave, his or her University Contributions shall automatically resume and
       Participant Contributions shall automatically resume at the rate last in effect; provided,
       that he or she returns as an Eligible Employee.

        4.6      Contributions During Long-Term Disability. For each month during which a
Participant is permanently and totally disabled (as defined in Code Section 22(e)(3)), University
Core Contributions shall continue to be made based on the Participant's Basic Compensation in
effect at the time the disability occurred ("Deemed Basic Compensation") as determined,
generally, under the following schedule:

       Deemed Basic Compensation
        below the Social Security Wage Base                                        10.0%
       Deemed Basic Compensation
        above the Social Security Wage Base                                        12.5%

        Notwithstanding the foregoing, (i) the amount of University Core Contributions made
under this Section shall be determined under the terms of the University's long-term disability
plan as amended from time to time, the terms of which are incorporated herein by this reference
and (ii) this Section shall not apply to any Participant who is a highly compensated employee as
defined in Code Section 414(q) if, under the terms of the University's long-term disability plan,
University Core Contributions are not continued for all Participants who become permanently
and totally disabled. University Core Contributions shall cease under this Section when the
Participant is no longer permanently and totally disabled, becomes ineligible to receive benefit
payments under the University's long-term disability program, or contributions under this
Section are terminated under the terms of the University's long-term disability plan whichever is
the earliest to occur.

      • 4.7      Contributions for Former Employees. For each month during which a Participant
is receiving Salary Continuation Pay, University Core Contributions shall be equal to the lesser
of (i) 100% of 1/12th of his or her Participant's Includible Compensation (as defined in Section
5.1(b)(iii) for his or her most recent year of service as defined in Code Section 403(b) and
Treasury Regulations thereunder) or (ii) such amount as determined under the following
schedule:

       Salary Continuation Pay below the Social Security Wage Base                 10.0%
       Salary Continuation Pay above the Social Security Wage Base                 12.5%

        The Social Security Wage Base means for the Plan Year, the Social Security Wage Base
in effect at the beginning of the Plan Year and shall be adjusted, as necessary, as of the beginning
of each Plan Year. In the event, a portion of a Participant's Salary Continuation Pay is above the


                                                 17
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 23 of 66




Social Security Wage Base taking into account any Basic Compensation paid previously during
the Plan Year, the increased contribution rate of 12.5% shall apply only to that portion above the
Social Security Wage Base. The provisions of this Section are intended to meet the requirements
of Code Section 403(b) and Treasury Regulation § 1.403(b)-4(d). University Core Contributions
shall cease under this Section at such times and in such manner as provided under the
University's severance policy, the terms of which are incorporated by this reference.

        4.8    Contributions Upon Return From Qualified Military Service. A Participant who
returns from a qualified military service (as defined in Code Section 414(u)) shall be eligible to
receive retroactive University Core Contributions to the extent required under Code Section
414(u) and shall be permitted to make retroactive Participant Contributions (and to receive
corresponding University Match Contributions) to the extent permitted under Code
Section 414(u).

       4.9     When Contributions Are Made. Contributions shall be made as follows:

              (a)      University Core Contributions shall be forwarded to the Recordkeeper by
       the University monthly or at such other interval, but at least annually, as determined by
       the University.

               (b)    University Match Contributions shall be forwarded to the Recordkeepei•
       by the University monthly or at such other interval, but in no event later than the last day
       of the Plan Year quarter immediately following the Plan Year quarter in which the
       Participant Contributions that gave rise to the University Match Contribution were made
       except as provided in Section 4.2(c), or at such other times as may be permitted under
       Treasury Regulations or other applicable guidance.

               (c)     Participant Contributions shall be forwarded to the Recordkeeper by the
       University as soon as the amount can reasonably be identified and separated from the
       University's other assets, but in no event later than the 15th business day of the month
       following the month in which such amounts would otherwise be payable to the Participant,
       or at such other times as may be permitted under Labor Regulations or other applicable
       guidance,

               (d)     Rollover Contributions shall be forwarded to the Recordkeeper directly by
       Participants.

        4.10 Application of Contributions. The Recordkeeper shall credit Plan Contributions
to the Account of each Participant. Each Account shall consist of such subaccounts as may be
needed for each Participant for the proper administration of the Plan. The Recordkeeper shall
maintain separate accounts if required by Treasury Regulations under Code Section 403(b)
including a separate account for Excess Annual Additions to the extent required under Section
5.1.

       4.11 Contributions by Mistake of Fact. In the event the University makes any
contribution to the Plan by a mistake of fact, the University may withdraw such contributions
from the Plan at any time within one (1) year after the payment of the contribution. The



                                                18
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 24 of 66




foregoing shall not limit the University's right to reallocate contributions or earnings allocated
incorrectly to any Account.

        4.12 Vesting of Plan Contributions. A Participant's interest in his or her Plan
Contributions and the earnings thereon shall be at all times non-forfeitable. The foregoing shall
in no way limit the deduction from a Participant's Account of such fees and charges as may be
imposed by the Recordkeeper, such other Plan expense charges which may be charged to the
Account under applicable law, the removal of Plan Contributions made under a mistake of fact
pursuant to Section 4.11, or the University's right to reallocate contributions or earnings
allocated incorrectly to any Account.

       4.13 Limitations on Plan Contributions, Notwithstanding anything in this Article to the
contrary, Plan Contributions shall not exceed the applicable dollar amounts of Code Sections
402(g) and 415 as set forth in Article V.




                                                 19
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 25 of 66




                                 ARTICLE V
                          CONTRIBUTION LIMITATIONS

  5.1     415 Contribution Limitation.

          (a)    Contribution Limit, For each Limitation Year, Annual Additions credited
  to a Participant's Account under this Plan shall not exceed the limits of Code Section 415
  (the "415 Limit"). A Participant's 415 Limit for a Limitation Year shall be the lesser of:

                (i)    The applicable dollar limit in effect for the Limitation Year under
         Code Section 415(c)(1) as adjusted from time to time for cost-of-living increases
         in accordance with Code Section 415(d).

                (ii)   100 percent of the Participant's Includible Compensation for the
         Limitation Year.

          (b)      Definitions. For purposes of this Section, the following capitalized terms
  shall have  the respective meanings set forth below:

                 (i)     "Annual Additions" means the sum of the following amounts
         allocated to a Participant's Account for the Limitation Year under this Plan and
         under any other annuity contract or custodial account described in Code Section
         403(b) or defined contribution plan which is deemed to be maintained by the
         Participant under subsection (d): (1) employer contributions, (2) employee
         contributions including elective deferrals (within the meaning of Code Section
         402(g)(3)), Roth contributions (within the meaning of Code Section 402A), and
         after-tax employee contributions but excluding age 50+ catch-up contributions
         (within the meaning of Code Section 414(v)), (3) forfeitures, and (4) any other
         amounts required by Code Section 415, Treasury Regulations and other guidance
         issued thereunder which are hereby incorporated by reference.

                 (ii)   "Excess Annual Additions" means Annual Additions that exceed
         the limits of Code Section 415 for a Limitation Year.

                 (iii) "Includible Compensation" means the amount of compensation
         from the University or an Affiliated Employer that is includable in the
         Participant's gross income for Federal income tax purposes (computed without
         regard to the exclusion allowed by Code Section 911) for the most recent period
         that constitutes a "year of service" as defined in Code Section 403(b) and
         Treasury Regulations thereunder. Includible Compensation shall include
         (1) elective deferrals within the meaning of Code Section 402(g)(3) and any
         amount which is contributed or deferred by the University or an Affiliated
         Employer at the election of the Participant and which is not includable in the
         gross income of the Participant by reason of Code Sections 125, 132(f), 402(0(3),
         402(h)(1)(B), 402(k), or 457(b) and (2) any salary continuation payments,
         including any differential wage payments (as defined in Code Section 3401(h)(2)),
         paid to a Participant during qualified military service (as defined in Code



                                           20
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 26 of 66




         Section 414(u)) but only to the extent such payments do not exceed the amount
         the Participant would have received if he or she had continued to perform services
         for the University or an Affiliated Employer rather than entering qualified
         military service but shall exclude (1) any compensation received during a period
         when the University or an Affiliated Employer is not an eligible employer within
         the meaning of Code Section 403(b) and (2) any compensation in excess of the
         compensation limit of Code Section 401(a)(17) as adjusted annually by the
         Secretary of the Treasury for cost of living increases under Code Section
         401(a)(17)(B). A Participant who is permanently and totally disabled as defined
         in Code Section 22(e)(3) shall be deemed to have Includible Compensation for a
         Limitation Year equal to the amount of compensation such Participant would
         have received for the Limitation Year if the Participant had been paid at the rate
         of compensation paid immediately before becoming permanently and totally
         disabled. A former Eligible Employee shall be deemed to have Includible
         Compensation for the period through the end of the Limitation Year which
         includes his or her Severance Date and through the end of next five Limitation
         Years equal to one-twelfth (1/12) of such Participant's Includible Compensation
         during his or her most recent "year of service" as defined in Code Section 403(b)
         and Treasury Regulations thereunder.

                 (iv) "Limitation Year" means, with respect to a Participant who is, not
         in control of any employer within the meaning of Treasury Regulation § 1.415(f)-
         1(f)(2), the calendar year. If a Participant is not in control of any employer, the
         Participant may elect to change his or her Limitation Year to another 12-
         consecutive month period by attaching a statement to his or her income tax return
         filed for the taxable year in which the change is made; provided, the change in
         limitation year complies with Treasury Regulation § 1.415(j)-1(e) and the
         Participant notifies the University in writing. If a Participant is in control of an
         employer within the meaning of Treasury Regulation § 1,415(f)-1(f)(2), the
         Limitation Year is the limitation year of the defined contribution plan controlled
         by the Participant.

          (c)     Aggregation of Code Section 403(b) Contracts. Annual Additions
  credited to a Participant's Account under this Plan shall be aggregated with Annual
  Additions credited to a Participant under any other annuity contract or custodial account
  described in Code Section 403(b) issued or established under any other plan maintained
  by the University or an Affiliated Employer. For purposes of this Section, an Affiliated
  Employer includes any employer that is a member of a controlled group of corporations
  as defined in Code Section 414(b) as modified by Code Section 415(h) or a group of
  commonly controlled trades or businesses as defined in Code Section 414(c) as modified
  by Code Section 415(h) which includes the University.

          (d)     Aggregation where Participant is in Control of an Employer. If a
  Participant is in control of any other employer (determined under Code Section 414(b)
  and 414(c) as each are modified by Code Section 415(b)) for a Limitation Year, the
  Account maintained for the Participant under this Plan is aggregated with all defined
  contribution plans maintained by employers controlled by the Participant and the 415


                                          21
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 27 of 66




       Limit is applied in the aggregate to all Annual Additions allocated to the Participant
       under this Plan and all defined contribution plans of the employers controlled by the
       Participant. If the Plan Administrator receives sufficient information from the Participant
       concerning his or her participation in a defined contribution plan maintained by an
       employer that is controlled by the Participant, the Annual Additions allocated to a
       Participant under this Plan for the Limitation Year shall not exceed the 415 Limit reduced
       by the Annual Additions allocated to the Participant under any defined contribution plans
       maintained by an employer that is controlled by the Participant.

               (e)     Excess Annual Additions. Excess Annual Additions shall be deemed to
       consist of the Annual Additions last allocated except that Annual Additions to a defined
       contribution plan maintained by an employer controlled by the Participant shall be
       deemed to have been allocated first. Excess Annual Additions shall be included in the
       Participant's gross income and the Recordkeeper shall maintain a separate account for
       such Excess Annual Additions for the year of the excess and for each year thereafter. .1n
       the case where a Participant is in control of an employer and the Excess Annual
       Additions need to be maintained in a separate account under this Plan, the Recordkeeper
       shall only be required to establish such separate account if the Plan Administrator
       receives sufficient information from the Participant concerning his or her participation in
       such other defined contribution plan controlled by the Participant. Alternatively, the Plan
       Administrator may apply any method available under the Employee Plans Compliance
       Resolution System ("EPCRS") or any successor program to EPCRS for correcting Code.
       Section 415 errors under the Plan. The Plan Administrator may direct that Excess
       Annual Additions be distributed by the Recordkeeper pursuant to Treasury Regulation
       § 1.403(b)-4(f).

              (I)       Incorporation by Reference. Notwithstanding the foregoing, Code
       Section 415 and the Treasury Regulations issued thereunder are hereby incorporated by
       reference and to the extent there is an inconsistency between this Section and Code
       Section 415 and the Treasury Regulations issued thereunder, the latter shall control. In
       addition, it is intended that this Section shall be construed in accordance with Code
       Section 415, Treasury Regulations and other guidance issued thereunder.

        5.2    Limitations on Participant Contributions. For each calendar year, a Participant's
Participant Contributions when added to his or her elective deferrals (within the meaning of Code
Section 402(g)(3)) and Roth contributions (within the meaning of Code Section 402A) made to any
other employer plan shall be subject to the following contribution limits:

              (a)     Contribution Limit. For each calendar year, a Participant's Participant
       Contributions shall not exceed the greater of:

                      (i)    . Participant Contribution Limit- Code Section 402(g)(1)(B). The
               applicable dollar limit in effect for the calendar year under Code Section
               402(g)(1)(B) as adjusted from time to time for cost-of-living increases in
               accordance with Code Section 402(g)(4); or




                                               22
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 28 of 66




                  (ii)   Age 50+ Catch-Up Limit - Code Section 414(v). In the case of a
         Participant who has attained or will attain age 50 before the close of the calendar•
         year, the applicable dollar limit under paragraph (i) as increased by the applicable
         dollar limit under Code Section 414(v)(2)(B) in effect for the calendar year as
         adjusted from time to time for cost-of-living increases in accordance with Code
         Section 414(v)(2)(C).

          (b)    Excess Participant Contributions. In the event a Participant's Participant
  Contributions when added to elective deferrals (within the meaning of Code
  Section 402(g)(3)) and Roth contributions (within the meaning of Code Section 402A) made
  to any other employer plan on his or her behalf exceed the contribution limitation
  described in subsection (a):

                 (i)    The Participant may designate such excess as an "Excess Pre-Tax
         Contribution" or "Excess Roth Contribution" by notifying the Plan Administrator
         in writing by March 1 of the following calendar year of the amount of the Excess
         Pre-Tax Contribution and/or Excess Roth Contribution. A Participant shall be
         deemed to have notified the Plan Administrator of any Excess Pre-Tax
         Contributions and/or Excess Roth Contribution that arises for a calendar year
         made to the Plan and any other plan maintained by the University or an Affiliated
         Employer.

                 (ii)    The Recordkeeper shall distribute to the Participant the amount
         designated as an Excess Pre-Tax Contributions and/or Excess Roth Contribution
         pursuant to subsection (a) above and any income or loss allocable through the end
         of the taxable year (determined in accordance with Code Section 402(g) and the
         Treasury Regulations thereunder) no later than the April 15 of the following
         calendar year. An Excess Pre-Tax Contributions and/or Excess Roth Contribution
         shall be treated as an Annual Addition under Section 5.1 if not distributed by
         April 15 of the following calendar year.




                                          23
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 29 of 66




                                         ARTICLE VI
                                       PLAN FUNDING

        6.1     Contracts. All benefits under the Plan are provided solely through the Contracts
issued or established by the Recordkeeper. The Plan Administrator shall from time to time select
the number of Contracts and the underlying Investment Funds in which Plan Contributions may
be invested and has the right to establish alternative Contracts or offer alternative Investment
Funds or, to the extent permitted under the Contract, eliminate any previously established
Contract or previously offered Investment Fund by transferring amounts held thereunder to a
successor Contract or Investment Fund. The Plan Administrator shall from time to time select
the Recordkeeper and retains the right to select an alternative Recordkeeper or eliminate or cease
forwarding future Plan Contributions to any previously selected Recordkeeper. If a .
Recordkeeper ceases to be eligible to receive Plan Contributions after December 31, 2008, the
Plan Administrator shall enter into an information sharing agreement with such Recordkeeper to
the extent another agreement with the Recordkeeper does not provide far• the exchange of
information as required by Code Section 403(b) and the Treasury Regulations thereunder. The
Recordkeeper has the exclusive responsibility for investing Plan Contributions as directed by
Participants, Beneficiaries, and Alternate Payees. Benefits under the Plan are riot insured or
guaranteed by the Pension Benefit Guaranty Corporation, the University, or by any other person
or corporation.

        6.2     Investment of Contributions and Accounts. Subject to the administrative rules of
the Plan Administrator   and such conditions as may reasonably be imposed by the Recordkeeper,
a Participant (or Beneficiary or Alternate Payee) has the sole responsibility to direct the
investment of his or her Plan Contributions and Account among the Investment Funds as the
Participant shall elect as provided below:

              (a)     Upon enrollment in the Plan, a Participant shall designate the Investment
       Fund(s) in which his or her Plan Contributions are to be invested. A Participant may
       change his or her election of designated Investment Funds with regard to future Plan
       Contributions in such manner, at such time and with such effective date as permitted by
       the Plan Administrator.

              (b)    A Participant may reallocate the balance of his or her Account among the
       Investment Funds by transferring all or part of his or her Account from one Investment
       Fund to another Investment Fund; provided, that:

                      (i)     Such transfers shall be made in such manner, at such time and with
               such effective date as permitted by the Recordkeeper including setting minimum
               or maximum amounts that may be transferred and when transfers are permitted.

                       (ii)   Any transfer shall be subject to such charges, including but not
               limited to market value adjustments, as established from time to time by the
               Recordkeeper with regard to the applicable Investment Fund.

                      (iii) To the extent a reallocation results in a contract exchange as
               defined in Treasury Regulation § 1.403(b)-10(b)(1), such contract exchange shall


                                               24
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 30 of 66




               be permitted only to the extent the contract exchange occurs between
               Recordkeepers selected by the Plan Administrator for the Plan and the exchange
               meets the requirements of Treasury Regulation §.1.403(b)-10(b)(2).

               (c)      If an Investment Fund is closed, the Participant shall redirect the
       investment of amounts held in a closing Investment Fund to a new or remaining
       Investment Fund. If a Participant does not provide timely affirmative investment
       instructions, the Plan Administrator may (i) direct that amounts held in a closing
       Investment Fund be invested in a "qualified default investment alternative" as described
       in subsection (d) below or (ii) establish procedures in accordance with ERISA
       Section 404(c)(4) under which amounts invested in a closing Investment Fund shall be
       transferred to a new or remaining Investment Fund. The procedures described in
       clause (ii) shall be subject to the following:

                       (i)     Amounts invested in a closing Investment Fund shall be
               transferred to a new or remaining Investment Fund with the characteristics,
               including characteristics relating to risk and rate of return, that are reasonably
               similar to the characteristics of the closing Investment Fund; and

                       (ii)    At least 30 days and no more than 60 days prior to the effective
               date of the change, Participants shall be provided with written notice of the
               change and information comparing the existing and new Investment Funds and
               the new or remaining Investment Fund to which amounts invested in the closing
               Investment Fund will be transferred (in the absence of affirmative investment
               instructions from the Participant to the contrary).

               (d)     If a Participant fails to direct the investment of his or her Plan
       Contributions and, in the case of Participant Contributions made pursuant to Section 4.3
       pertaining to automatic elections, such Plan Contributions shall be invested in an
       Investment Fund selected by the Plan Administrator until superseded by a subsequent
       election by the Participant. It is intended that the Investment Fund selected by the Plan
       Administrator shall be a "qualified default investment alternative" as described in ERISA
       Section 404(c)(5) and Labor Regulations issued thereunder. The Plan Administrator shall
       make reasonable efforts to ensure that Participants on whose behalf an investment in the
       default Investment Fund may be made shall be notified at least 30 days in advance of the
       first such investment and shall be notified at least 30 days in advance of each subsequent
       Plan Year. Any material relating to the Participant's investment in the default Investment
       Fund (e, g., account statements, prospectuses) shall be provided to such Participants.

        The University intends that the Plan allow all Participants and their Beneficiaries and
Alternate Payees to direct investment of all contributions to the Plan in a manner that conforms
to ERISA Section 404(c) and the Labor Regulations issued thereunder. It is further intended that
this Section be construed and that the Plan be operated and administered in accordance with its
provisions. Neither the Plan Administrator nor the University (including the Corporation and
Employees) shall be under any duty to question any direction of a Participant, Beneficiary, or
Alternate Payee or shall be responsible or liable for any loss or the lack of gains that may arise



                                                 25
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 31 of 66




from or result from compliance with any directions from the Participant, Beneficiary, or
Alternate Payee.

         6.3      Plan-to-Plan Transfers. On or after July 1, 2009, if a Participant in this Plan was
 eligible to participate in another University-sponsored plan described in Code Section 403(b), he
 or she ma3i elect to transfer the value of his or her account in that plan to this Plan; provided, the
plan-to-plan transfer meets the requirements of Treasury Regulation § 1.403(b)-10(b)(3). On or
after July 1, 2009, if a Participant in this Plan becomes eligible to participate in another
University-sponsoredplan described in Code Section 403(b), he or she may elect to transfer the
value of his or her Account to that plan; provided, the plan-to-plan transfer meets the
requirements of Treasury Regulation § 1.403(b)-10(b)(3). A plan-to-plan transfer shall not be
permitted unless, in each case, (i) the Participant whose assets are being transferred has an
accumulated benefit immediately after the transfer that is at least equal to the accumulated
benefit of the Participant immediately before the transfer and (ii) the Recordkeeper under this
Plan or the recordkeeper under the transferee plan agrees, to the extent necessary, to separately
account for any amount transferred so that this Plan or the transferee plan can impose the same
restrictions on distributions to the Participant or his or her Beneficiary that are no less stringent
than those imposed under this Plan or the transferor plan as the case may be.

        6.4      Records and Reporting. The Recordkeeper shall maintain records on the basis of
the Plan  Year  and Limitation Year (as defined in Article V) with respect to each Participant in
accordance with its customary practices and as required by ERISA. The Recordkeeper shall
periodically (at least as frequently as required by ERISA) distribute or cause to be distributed to
each Participant or his or her Beneficiary a report summarizing the status of his or her Account
which shall be prepared in accordance with the Recordkeeper's customary practices and shall
contain any information required to be furnished by ERISA. Similar reports or illustrations may
be obtained by a Participant upon termination of employment or at any other time by writing
directly to the Recordkeeper.

         6.5    Contracts - Incorporation by Reference. The terms of each Contract are a part of
the Plan as if fully set forth in the plan document and the provisions of each are incorporated by
reference into the Plan; provided, however, if there is any inconsistency or ambiguity between
the -terms of the Plan and the terms of the Contracts, the terms of the Plan shall control unless
such terms would violate any applicable requirements under the Code or ERISA or unless the
terms of the Contracts shall control as specifically provided herein.




                                                  26
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 32 of 66




                                      ARTICLE VII
                             DISTRIBUTIONS FROM ACCOUNTS

       7.1     Withdrawals During Employment. A Participant may, upon making a Qualified
Election in accordance with Section 7.6, withdraw all or a portion of his or her Account while
employed by the University as follows:

               (a)    A Participant may elect to withdraw all or a portion of his or her
       Participant Contributions and Rollover Contributions, and the earnings thereon at any
       time on or after attaining age 591/2.

               (b)     A Participant may elect to withdraw all or a portion of his or her
       Participant Contributions and any earnings thereon if, by reason of being a member of a
       reserve component (as defined in Section 101 of Title 37, United States Code), he or she
       is ordered or called to active duty for a period in excess of 179 days or for an indefinite
       period; provided, that such withdrawal is made during the period beginning on the date of
       such order or call and ending at the close of the active duty period. A withdrawal made
       under this subsection (d) shall be treated as "qualified reservist distribution" within the
       meaning of Code Section 72(t).

               (c)   A Participant may elect to withdraw all or a portion of his or her
       Participant Contributions and Rollover Contributions on account of hardship to the extent
       provided in Section 7.3.

       Except as provided in this Section, a Participant may not request a withdrawal from his or
her Account prior to his or her Severance Date for anyother reason unless the Participant has a
contractual right under a specific Contract to do so. A Participant shall initiate a withdrawal
pursuant to this Section by requesting a withdrawal form from the Recordkeeper and completing
and returning such form to the Recordkeeper and furnishing to the Recordkeeper such other
information as the Recordkeeper deems necessary.

        7.2     Distribution after Severance Date. A Participant may, by making a Qualified
Election as described in Section 7.6, request a distribution of all or portion of his or her Account,
at any time following his or her Severance Date but in no event later than his or her Required
Beginning Date as defined in Article IX (relating to required minimum distributions). To the
extent a Participant's Account is comprised of multiple Contracts, he or she may elect to
commence payment at different times and under such optional forms of benefit payment as
permitted under the different Contracts. A Participant shall initiate distributions from all or a
portion of his or her Account by requesting distribution forms from the Recordkeeper and
completing and returning such forms to the Recordkeeper and furnishing to the Recordkeeper
such other information as the Recordkeeper deems necessary.

       7.3     Hardship Withdrawals. The Plan Administrator or its delegate shall administer
hardship withdrawals in accordance with the "safe harbor" rules of Treasury Regulation
§ 1.401(k)-1(d)(3). A hardship withdrawal shall be subject to the rule of subsection (a) below
and a hardship withdrawal shall be made to a Participant only if the Plan Administrator or its
delegate determines that the Participant has an immediate and heavy financial need and that a


                                                 27
   Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 33 of 66




withdrawal from the Plan is necessary to satisfy such need as set forth in subsections (b) and (c)
below.

                (a)    The maximum amount that may be withdrawn under Section 7.1(c) is that
       amount which is equal to the sum of the Participant's (i) Participant Contributions as of
       the date of withdrawal as decreased by the amount of any previous withdrawals of his or
       her Participant Contributions and increased for any earnings thereon credited through
       December 31, 1988 and (ii) Rollover Contributions, subject to any distribution
       restrictions imposed by the Participant's Investment Funds.

               (b)    A Participant shall be deemed to have a hardship (an immediate and heavy
       financial need), if and only if, it is determined that the requested withdrawal is on the
       account of:

                      (1)      The purchase (excluding mortgage payments) of a principal
               residence for the Participant only;

                     (i0      The need to prevent the eviction of the Participant from his or her
              principal residence or foreclosure on the mortgage of the Participant's principal
              residence;

                     (iii) The payment of medical expenses described in Code
              Section 213(d) incurred by the Participant or the Participant's spouse, primary
              beneficiary, or dependents;

                      (iv) The payment of tuition, related educational fees, and room and
              board expenses, for the next twelve (12) months of post-secondary education for
              the Participant or the Participant's spouse, primary beneficiary, children, or
              dependents;

                     (v)     The payment of burial or funeral expenses for the Participant's
              parents, spouse, primary beneficiary, children, or dependents;

                     (vi) The payment of expenses to repair damage to the Participant's
              principal residence that qualify as a casualty loss under Code Section 165
              (determined without regard to whether the loss exceeds 10% of the Participant's
              adjusted gross income); or

                        (vii) Any other situation deemed an immediate and heavy financial need
               by the Internal Revenue Service through the publication of revenue rulings,
               notices., and other documents of general applicability.

               For purposes of this subsection, (i) a "primary beneficiary" is an individual who is
       named as a Beneficiary and has an unconditional right to all or a portion of the
       Participant's Account upon the death of the Participant and (ii) a "dependent" for
      .purposes of clause (iii) and (iv) above is an individual who meets the requirements of
       Code Section 152 without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B) and for



                                                28
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 34 of 66




       purposes of clause (v) above is an individual who meets the requirements of Code
       Section 152 without regard to Code Section 152(d)(1)(B).

               (c)    A hardship withdrawal shall be authorized only if it is determined that all of
       the following conditions are or will be satisfied:

                       (i)      The amount of the withdrawal is not in excess of the amount
               required to relieve the financial need (including amounts necessary to pay any
               federal, state, or local income taxes or penalties reasonably anticipated to result
               from the withdrawal);       •

                       (ii)   The Participant has obtained all distributions and withdrawals,
               other than hardship withdrawals, and all nontaxable (at the time of the loan) loans
               from the Plan or any other plan maintained by the University or an Affiliated
               Employer unless, to the extent approved by the Plan Administrator, the effect of
               such loans would be to increase the amount of the need; and

                      (iii) The Participant is prohibited during the 6-month period beginning
               as soon as administratively feasible following the date of a hardship withdrawal
               from the Plan from making Participant Contributions to this Plan and voluntary
               contributions to any other qualified or non-qualified plan maintained by the
               University (excluding salary reduction contributions to any University health or
               welfare benefit plan).

              (d)     The Participant's spouse, if applicable, consents to the hardship
       withdrawal as provided in Section 7.6.

        7.4     Required Form of Payment. The Account of a Participant who is not married
shall be paid in the form of a Qualified Single Life Annuity and the Account of a Participant who
is married shall be paid in the form of a Qualified Joint and Survivor Annuity (as each of the
foregoing terms are described below) unless he or she elects an optional form of payment
described in Section 7.5.

              (a)     "Qualified Single Life Annuity" means an immediate annuity that
       provides payments at regular intervals for the life of the Participant with payments
       ceasing upon the Participant's death. The amount of the annuity shall be equal to the
       annuity that can, be purchased with the Participant's Account.

               (b)     "Qualified Joint and Survivor Annuity" means an immediate annuity that
       provides payments at regular intervals for the life of the Participant and upon the
       Participant's death, if his or her spouse is then living, provides payments at regular
       intervals for the life of the spouse that are equal to 50% of the amount paid to the
       Participant during his or her lifetime. The amount of the annuity shall be equal to the
       annuity that can be purchased with the Participant's Account.

       7.5     Optional Forms of Payment. A Participant may, upon making a Qualified
Election in accordance with Section 7.6, choose that his or her Account be paid under any of the
optional forms of benefit payment permitted under his or her Investment Funds. The optional


                                                29
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 35 of 66




 forms of payment available to Participants under the Plan are the benefit forms offered under the
 Investment Funds, the terms of which are incorporated by reference into the Plan, and include:
 (i) single life annuities with or without periods certain, (ii) joint and survivor annuities (including
 an annuity that provides payments at regular intervals for the life of a spouse that are equal to
 75% of the amount paid to the Participant during his or her lifetime) with or without periods
 certain, (iii) installment payments, (iv) minimum distribution payments, and (iv) lump sum
payments. A Participant may elect a lump sum distribution only to the extent permitted under an
Investment Fund and, in the case of certain Investment Fund, subject to the requirement that a
lump sum distribution election be made within 120 days following his or her Severance Date, A
Participant may also elect to have any portion of an Eligible Rollover Distribution paid directly
to an Eligible Retirement Plan; provided, that the Recordkeeper is permitted to require that, if a
Participant elects to have only a portion of an Eligible Rollover Distribution paid to an Eligible
Retirement Plan, that such portion be equal to at least $500 (or any greater amount as prescribed
by the Commissioner in revenue rulings, notices, and other guidance published in the Internal
Revenue Bulletin) or• any lower minimum amounts specified by the Recordkeeper. In applying
the $500 minimum, an Eligible Rollover Distribution from that portion of a Participant's
Account consisting of Pre-Tax Contributions shall be considered separately from an Eligible
Rollover Distribution from that portion of a Participant's Account consisting of Roth
Contributions.

        7.6      Qualified Election. A Participant and, if applicable, his or her spouse must make
a qualified election (in writing or in such other form as may be permitted under ERISA and any
guidance issued thereunder) not more than 180 days prior to the Annuity Starting Date to consent
to the distribution or commencement of distributions and, if applicable, to waive a required form
of payment described in Section 7.4 in accordance with the rules of this Section.

                (a)    Participant Consent to Distribution. A Participant must consent (in
       writing or in such other form as may be permitted under ERISA and any guidance issued
       thereunder) to the distribution or commencement of distributions from his or her Account.
       If the Participant is married and the value of his or her Account is more than $5,000, his
       or her spouse must also consent (in writing or in such other form as may be permitted
       under ERISA and any guidance issued thereunder) to the distribution or commencement
       of distributions from the Participant's Account as provided under subsection (d). •
       Consent under this subsection (a) shall not be effective unless the Participant has received
       the explanation described in subsection (c) below. Notwithstanding anything in the Plan
       to the contrary, (i) spousal consent is not required if the distribution from the
       Participant's Account is in the form of a Qualified Joint and Survivor Annuity and
       (ii) neither Participant consent nor spousal consent shall be required for a distribution of
       "Excess Annual Additions" that are not separately accounted for in accordance with
       Section 5.1 or of "Excess Pre-Tax Contributions" or "Excess Roth Contributions" in
       accordance with Section 5.2, If a Participant does not make a Qualified Election prior to
       commence distributions prior to the later of the 60th day after the end the Plan Year (i) in
       which the Participant attains age 65, (ii) in which the Participant completes his or her
       tenth (10th) anniversary of Plan participation, or (iii) which contains the Participant's
       Severance Date, whichever Plan Year is latest, the failure of a Participant to commence
       distributions on or after the Participant's Severance Date shall be deemed to be an



                                                  30
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 36 of 66




  election to defer distribution but in no event later than his or her Required Beginning
  Date as defined in Article IX.

          (b)     Waiver of Required Form of Payment. A Participant must waive (in
  writing or in such other form as may be permitted under ERISA and any guidance issued
  thereunder) the required form of payment to elect an optional form of payment. If the
  Participant is married and the value of his or her Account is more than $5,000, his or her
  spouse must also waive the required form of payment as provided under subsection (d).
  A waiver under this subsection (b) shall not be effective unless the Participant has
  received the explanation described in subsection (c) below.

           (c)     Explanation of Required Form of Payment and Right to Defer
  Distributions. The Recordkeeper shall provide each Participant, no less than 30 days and
  no more than 180 days before the Annuity Starting Date, an explanation (in writing or in
  such other form as may be permitted under ERISA and any guidance issued thereunder)
  of: (i) the terms and conditions of the required form of payment; (ii) the Participant's
  right to make, and the effect of, an election to waive the required form of payment;
  (iii) the rights of the Participant's spouse to refuse to consent to a distribution from the
  Participant's Account or to the Participant's waiver of the required form of payment;
  (iv) the right to make, and the effect of, a revocation of a previous election to waive the
  required form of payment; (v) a general description of the material features and an
  explanation of the relative values of the available optional forms of benefit payment
  under the Plan; and (vi) a statement that the Participant has the right to defer the payment
  of his or her Account subject to the minimum distribution requirements of Code
  Section 401(a)(9). The explanation may be furnished to the Participant less than 30 days
  prior to the Participant's Annuity Starting Date if: (i) the Participant affirmatively elects
  and, if applicable, his or her spouse consents to a distribution payable in a form other than
  the required form of payment after receiving an explanation that clearly indicates that the
  Participant has at least 30 days to consider whether to waive the required form of
  payment, and to elect, with spousal consent if applicable, an optional form of payment;
  (ii) the Participant is permitted to revoke any affirmative distribution election at least
  until the Annuity Starting Date or, if later, at any time prior to the expiration of the 7-day
  period that begins the day after the explanation is provided to the Participant; (iii) the
  Annuity Starting Date is a date after the date on which the explanation is provided to the
  Participant; and (iv) distribution does not commence before the expiration of the 7-day
  period that begins the day after the explanation is provided to the Participant.

          (d)     Spousal Consent. Consent by a spouse shall not be effective unless (i) the
  consent  is in writing or in such other form as may be permitted under ERISA and any
  guidance issued thereunder, (ii) the Participant's waiver of a required form of payment
  designates a specific form of payment that may not be changed without spousal consent
  (unless the spouse expressly permits designations by the Participant without any further
  spousal consent), (iii) the Participant's election, if applicable, designates a specific
  Beneficiary(ies), including any class of Beneficiaries or any contingent Beneficiaries, that
  may not be changed without spousal consent (unless the spouse expressly permits
  designations by the Participant without airy further spousal consent); (iv) the spouse
  acknowledges the effect of the Participant's elections; and (v) the spouse's consent is


                                           31
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 37 of 66




        witnessed by a notary public. If the spouse permits designations by the Participant
        without any further spousal consent, the spouse must acknowledge that he or she has the
        right to limit a Participant's designation to a specific form of payment or to a specific
        Beneficiary(ies) and that the spouse voluntarily elects to relinquish either or both of such
        rights. Any consent by a spouse (i) shall be irrevocable; provided, however, a Participant
        may revoke an election made hereunder without the consent of the spouse at any time
        before distribution is made or distributions commence and (ii) shall be effective only with
        respect to that spouse.

               (e)      Waiver of Spousal Consent. If the Participant establishes to the
       satisfaction of the Plan representative that (i) he or she has no spouse or that his or her
       spouse cannot be located, (ii) he or she is legally separated or has been abandoned (within
       the meaning of local law) and the Participant has a court order to such effect unless a
       Qualified Domestic Relations Order requires otherwise, or (iii) such other circumstances
       as may be permitted under applicable law, a waiver of the required form of benefit
       payment or consent to the payment or commencement of distributions by the Participant
       shall be deemed a Qualified Election. In the event a Participant's spouse is legally
       incompetent, the spouse's legal guardian, even if the guardian is the Participant, may give
       consent on the spouse's behalf. The establishment that the consent of a spouse may not
       be obtained shall be effective only with respect to such spouse.

        7.7     Minimum Distribution Requirements. Notwithstanding anything in the Plan to the
contrary, the distributions under the Plan shall be made in accordance with Code Section 401(a)(9)
and Treasury Regulations thereunder and the provisions of Article IX shall override any
distribution option in the Plan inconsistent with Code Section 401(a)(9).

       7.8     Distributions Pursuant to Qualified Domestic Relations Orders. Notwithstanding
anything in this Plan to the contrary, it shall be permissible for the Plan to pay an Alternate
Payee's benefit as determined under the terms of a Qualified Domestic Relations Order as soon
as administratively feasible and prior to the Participant's Severance Date. The process by which
the amount awarded is paid to the Alternate Payee shall be determined by the Recordkeeper
including, but not limited to, the issuance or establishment of separate Contracts on behalf the
Alternate Payee.

        7.9    Lapsed Benefits. If a Participant fails to file a claim for the distribution of his or
her Account on or after his or her Normal Retirement Age and, after reasonable efforts by the
Plan Administrator or its delegate, the Participant cannot be located, the Participant shall be
presumed dead and the Plan Administrator shall use reasonable efforts to locate the Participant's
surviving spouse and/or Beneficiary, as applicable. If, after reasonable efforts by the Plan
Administrator or its delegate, the surviving spouse and/or Beneficiary cannot be located then the
surviving spouse and/or Beneficiary shall be presumed to have predeceased the Participant and
the Participant's Account shall be forfeited, to the extent permitted by the Contract, subject to the
following:

              (a)     Amounts forfeited under this Section shall first be used to restore any
       Account reinstated under subsection (b) and then, as determined by the Plan Administrator,
       may be allocated as University Contributions under Article IV or used to pay plan expenses


                                                 32
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 38 of 66




  in accordance with Section 12,6 and shall not be used to increase the benefits otherwise
  payable to Participants or Beneficiaries. If amounts forfeited under this Section are
  insufficient to restore a reinstated Account, the University shall be obligated to contribute
  to the Plan any amounts necessary to restore any reinstated Account after it has been
  forfeited pursuant to the provisions of this Section.

          (b)     If, after such a forfeiture, the Participant or his or her surviving spouse or
  Beneficiary (the "claimant") claims the forfeited Account, the amount forfeited shall be
  reinstated, unadjusted for earnings and losses, and paid to the claimant as" soon as
  practical following the claimant's production of reasonable proof of his or her identity
  and entitlement to the Account (determined pursuant to the Plan's claims and appeals
  procedures as described in Article XI).

         (c)     For purposes of this Section, the Plan Administrator or its delegate may
  use any reasonable measures to locate a Participant or his or her surviving spouse or
  Beneficiary, including using certified mail or Internet search tools or commercial locator
  services, and may consider the cost of the measures relative to the benefit when
  determining which measures to use,




                                            33
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 39 of 66




                                         ARTICLE VIII
                                       DEATH BENEFITS

       8.1      Amount of Death Benefit. Upon the death of a Participant, all or the remaining
portion of his or her Account shall be paid as provided below:

               (a)     Married Participants. If a Participant is married at the time of his or her
       death, 50% of all or the remaining portion of the Participant's Account shall be payable
       to his or her surviving spouse in the form of a Qualified Preretirement Survivor Annuity
       unless the surviving spouse waives the Qualified Preretirement Survivor Annuity and
       elects an optional form of payment in accordance with Section 7.5 and makes such
       election in accordance with the provisions of Section 7.6. A "Qualified Preretirement
       Survivor Annuity" means an immediate annuity that provides payments at regular
       intervals for the life of the surviving spouse with payments ceasing upon the surviving
       spouse's death. The amount of the annuity shall be equal to the annuity that can be
       purchased with 50% of all or the remaining portion of a Participant's Account. The
       remainder of the Participant's Account shall be distributed in accordance with subsection
       (c) below. If the Participant, prior to his or her death, waives the Qualified Preretirement
       Survivor Annuity and designates another Beneficiary in accordance withSection 8.2 to
       receive that portion of his or her Account that would otherwise be payable to his or her
       surviving spouse, all or the remaining portion of a Participant's Account shall be
       distributed to such Beneficiary in accordance with subsection (c) below.

               (b)     Unmarried Participants. If a Participant is not married at the time of his
       or her death, all or the remaining portion of a Participant's Account shall be distributed to
       the Beneficiary or Beneficiaries of the Participant in accordance with subsection (c)
       below.

               (c)     Beneficiaries. Any distributions made pursuant to this subsection (c) shall
       be made to the Beneficiary or Beneficiaries of the Participant in such proportions as
       designated by the Participant. Distribution to each such Beneficiary shall be payable
       under any optional form of payment offered under Section 7.5 as elected by the
       Beneficiary; provided, that the elected form of payment is permitted by law and permitted
       under the terms of the applicable Contract. The foregoing shall not apply if the
       Participant, prior to his or her death, designated the form of payment (or limited the
       forms of payment that may be elected by the Beneficiary) in accordance with the
       provisions of the applicable Contract and in a manner acceptable to the Recordkeeper. If
       a Beneficiary dies after the Participant but before receiving his or her entire interest in the
       Participant's Account or before commencing distributions under an optional form of
       payment, the remaining interest shall be paid to the beneficiary or beneficiaries
       designated by the Beneficiary or if no proper designation is made by the Beneficiary, to
       the Beneficiary's estate. The foregoing shall not apply if the Participant, prior to his or
       her death, designated a contingent Beneficiary in accordance with the provisions of the
       applicable Contract and in a manner acceptable to the Recordkeeper.

       A surviving spouse or Beneficiary shall initiate the distribution of death benefits by
requesting distribution forms from the Recordkeeper and completing and returning them to the


                                                 34
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 40 of 66




Recordkeeper and furnishing to the Recordkeeper such other data as the Recordkeeper deems
necessary.

         8.2    Designation of Beneficiary, A Participant shall designate a Beneficiary to receive
all or the remaining portion of his or her Account upon his or her death by executing and filing
with the Recordkeeper a designation of beneficiary in such form and in such manner as may be
prescribed by the Recordkeeper and shall have the right to change a designated Beneficiary at any
time by executing and filing with the Recordkeeper a new designation of beneficiary in such
form and in such mariner as may be prescribed by the Recordkeeper subject to the following:

                (a)    Failure to Designate Beneficiary. If a Participant who is married fails to
       designate a Beneficiary, improperly designates a Beneficiary, or if no Beneficiary
       survives the Participant, all or the remaining portion of the Participant's Account shall be
       distributed to the Participant's surviving spouse. If a Participant who is not married fails
       to designate a Beneficiary, improperly designates a Beneficiary, or if no Beneficiary
       survives the Participant, all or the remaining portion of the Participant's Account shall be
       distributed to his or her estate unless the Plan Administrator determines and the
       underlying Contract so permit that the Participant's Account be distributed to the
       Participant's heirs at law (determined in accordance with the laws of the State of
       Connecticut as they existed at the date of the Participant's death) in lieu of making
       payment to a Participant's estate, If a representative of the Participant's estate or heirs at
       law (if so determined by the Plan Administrator) cannot be located after reasonable
       efforts, then the Participant's benefit shall be forfeited in accordance with Section 7.9.

              (b)     Designation of Non-Spouse Beneficial)). A Participant may designate a
       Beneficiary other than his or her spouse to receive that portion of his or her Account that
       would otherwise be payable to his or her surviving spouse only if the conditions of this
       subsection (b) are satisfied.

                       (i)     Waiver of Qualified Preretirement Survivor Annuity. A Participant
               may designate a Beneficiary other than his or her spouse only if the Participant's
               spouse (in writing or in such other form as may be permitted under ERISA and
               any guidance issued thereunder) (1) waives the Qualified Preretirement Survivor
               Annuity described in Section 8,1, (2) consents to the Beneficiary including any
               class of Beneficiaries or any contingent Beneficiaries (which Beneficiary may not
               be changed, e.g., the Beneficiary predeceases the Participant without spousal
               consent unless the spouse expressly consents to a designation by the Participant
               without any requirement of further consent by such spouse), and
               (3) acknowledges the effect of such designation. A waiver that permits a
               Participant to designate another Beneficiary without any requirement of further
               consent by such spouse must acknowledge that the spouse has the right to limit
               consent to a specific Beneficiary and that the spouse voluntarily elects to
               relinquish such rights. Notwithstanding the foregoing, a designation without
               spousal consent shall be effective if the Plan Administrator determines there is no
               spouse, the spouse cannot be located, or because of such other circumstances as
               ERISA or other applicable guidance may prescribe, To be valid, the designation
               and spousal consent must be made within the election period described in


                                                 35
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 41 of 66




               paragraph (iii) and the spouse's consent must be witnessed by a notary public or
               by a Plan representative. Any consent by the spouse (or establishment that the
               consent of a spouse may not be obtained) under this paragraph shall be effective
               only with respect to such spouse. If a Participant subsequently marries following
               his or her designation of a Beneficiary other than his or her spouse, such
               designation shall be invalid unless the spousal consent requirements of this
               paragraph are satisfied with respect to such spouse subject, however, to the
               provisions of a Qualified Domestic Relations Order.

                       (ii)    Required Explanation. The Recordkeeper shall provide each
               Participant with an explanation (in writing or in such other form as may be
               permitted under ERISA and any guidance issued thereunder) of the (1) the terms
               and conditions of the Qualified Preretirement Survivor Annuity, (2) the spouse's
               rights to the Qualified Preretirement Survivor Annuity, (3) the Participant's right
               to have the Qualified Preretirement Survivor Annuity paid to a beneficiary other
               than his or her spouse, and (4) the right to maker and the effect of, a revocation of
               a previous election to designate a beneficiary other than his or her spouse within
               the election period described in paragraph (iii) below.

                       (iii) Election Period. A Participant may elect, or revoke a prior
               election, to designate a non-spouse Beneficiary, at any time within the election
               period that begins on the day the Participant first becomes a Participant and ends
               on the date of the Participant's death. If a Participant designates a non-spouse
               Beneficiary prior to the Plan Year in which he or she attains age 35, such
               designation shall not be treated as an effective designation (but shall otherwise be
               an effective designation with regard to amounts not required to be payable to such
               spouse) as of the first day of the Plan Year in which the Participant attains age 35.
               In order for such designation to be effective, the Participant must again designate
               the non-spouse Beneficiary on or after the first day of the Plan Year in which he
               or she attains age 35. Notwithstanding the foregoing, if the Participant designates
               a non-spouse Beneficiary prior to the Plan Year in which he or she attains age 35
               and incurs a Termination of Employment prior to the first day of the Plan Year in
               which he or she attains age 35, such designation shall be treated as an effective
               designation.

        8.3     Minimum Distribution Requirements. Notwithstanding anything in the Plan to the
contrary, distributions to a surviving spouse or Beneficiary shall be made in accordance with Code
Section 401(a)(9) and Treasury Regulations thereunder and the provisions of Article IX shall
override any distribution option in the Plan or Contracts inconsistent with Code Section 401(a)(9).




                                                36
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 42 of 66




                                    ARTICLE IX
                        MINIMUM DISTRIBUTION REQUIREMENTS

        9.1     Minimum Distribution Requirements. Subject to a Participant's right to elect to
apply the aggregation rules as described in Treasury Regulation §1.403(b)-6(e)(7) and Treasury
Regulation §1.408-8 for purposes of satisfying his or her minimum distribution requirement, all
distributions under the Plan shall be made in accordance with Code Section 401(0(9) and the
Treasury Regulations promulgated thereunder as modified by Treasury Regulation §1.403(b)-6(e)
and the provisions of this Article IX shall override any distribution option in the Plan or Contracts
inconsistent with Code Section 401(a)(9) and Treasury Regulations.

        9.2     Distributions Before Death — Account Balances. A Participant's entire interest in
his or her Account Balance shall commence to be distributed no later than the Participant's
Required Beginning Date over the life of such Participant or the lives of such Participant and his
or her designated Beneficiary. For purposes of this Section, the minimum amount that shall be
distributed for each Distribution Calendar Year shall not be less than the quotient obtained by
dividing the value of the Participant's Account Balance, taking into account outstanding
contributions, rollovers, or transfers, as of the end of the preceding calendar year by the
distribution period in the Uniform Lifetime Table in Q&A-2 of Treasury Regulation
§1.401(a)(9)-9, using the Participant's age as of his or her birthday in the Distribution Calendar
Year. However, if the Participa it's sole designated Beneficiary is his or her surviving spouse
and such spouse is more than 10 years younger than the Participant, then the distribution period
shall be determined under the Joint and Last Survivor Table in Q&A-3 of Treasury Regulation
§1.401(a)(9)-9, using the ages as of the Participant's and spouse's birthdays in the Distribution
Calendar Year. For purposes" of this Section: -

               (a)   "Required Beginning Date" means, with respect to a Participant, April 1st of
       the calendar year following the later of (i) the calendar year in which the Participant
       attains age 701/2, or (ii) the calendar year in which the Participant's Severance Date
       occurs,

               (b)     "Distribution Calendar Year" means a calendar year for which a minimum
       distribution is required. The first Distribution Calendar Year is the calendar year
       immediately preceding the calendar year that contains the Participant's Required
       Beginning Date and the last Distribution Calendar Year is the calendar year that contains
       the Participant's date of death. The required minimum distribution for the Participant's
       first Distribution Calendar Year shall be made on or before the Participant's Required
       Beginning Date. The required minimum distribution for other Distribution Calendar
       Years, including the required minimum distribution for the Distribution Calendar Year in
       which the Participant's Required Beginning Date occurs, shall be made on or before
       December 31 of that Distribution Calendar Year.

               (c)    "Account Balance" means that portion of a Participant's Account that the
       Participant has not elected to be paid in the form of an annuity but excluding the
       undistributed portion of a Participant's Account Balance valued as of December 31, 1986,
       exclusive of subsequent earning, if such amounts are accounted for separately.



                                                 37
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 43 of 66




         9.3    Distributions Before Death — Annuities. A Participant's entire interest in a
Contract shall commence to be distributed no later than the Participant's Required Beginning
Date (as defined in Section 9.2(a) above) over (i) the life of such Participant or the lives of such
Participant and his or her designated Beneficiary or (ii) a period certain not extending beyond the
life expectancy of such Participant or the joint and last survivor expectancy of such Participant
and his designated Beneficiary. Payments shall be made in periodic payments at intervals of no
longer than one year and shall be either non-increasing or may increase only as provided in
Q&A-1 and Q&A-4 of Treasury Regulation §1.401(a)(9)-6. In addition, any distribution shall
satisfy the incidental benefitrequirements specified in Q&A-2 of Treasury Regulation
§1.401(a)(9)-6. For purposes of this Section:

               (a)    "Contract" means, for purposes of this Article, that portion of a
       Participant's Account that the Participant has elected to be paid in the form of an annuity.

              (b)     The distribution periods described in this Section 9.3 shall not exceed the
       periods specified in Treasury Regulation §1.401(a)(9)-6.

              (c)   The first required payment may be made as late as the Required Beginning
       Date and must be the payment that is required for one payment interval. The second
       payment need not be made until the end of the next payment interval.

       9.4     Distributions After Death Account Balances.

               (a)     Death On or After Required Beginning Date. If a Participant dies on or
       after his or her Required Beginning Date (as defined in Section 9.2(a) above), the
       remaining portion of his or her Account Balance (as defined in Section 9.2(c) above),
       taking into account outstanding rollovers, or transfers, shall be distributed at least as
       rapidly as follows:

                       (i) . If the designated Beneficiary is someone other than the
               Participant's surviving spouse, the remaining interest shall be distributed over the
               remaining life expectancy of the designated Beneficiary, with such life
               expectancy determined using the Beneficiary's age as of his or her birthday in the
               year following the year of the Participant's death, or over the period described in
               paragraph (ii) below if longer.

                        (ii)   If the Participant's sole designated Beneficiary is the Participant's
               surviving spouse, the remaining interest shall be distributed over such'spouse's
               life or over the period described in paragraph (iii) below if longer. Any interest
               remaining after such spouse's death shall be distributed over such spouse's
               remaining life expectancy determined using the spouse's age as of his or her
               birthday in the year of the spouse's death, or, if the distributions are being made
               over the period described in paragraph (iii) below, over such period.

                      (iii) If there is no designated Beneficiary, or if applicable by operation
               of paragraph (i) or (ii) above, the remaining interest shall be distributed over the



                                                 38
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 44 of 66




          Participant's remaining life expectancy determined in the year of the Participant's
          death,

                  (iv) The amount to be distributed each year under paragraph (i), (ii), or
         (iii), beginning with the calendar year following the calendar year of the
         Participant's death, shall not be less than the quotient obtained by dividing the
         value of the Participant's Account Balance as of the end of the preceding year by
         the remaining life expectancy specified in such subparagraph. Life expectancy
         shall be determined using the Single Life Table in Q&A-1 of Treasury Regulation
         §1.401(a)(9)-9, If distributions are being made to a surviving spouse as the sole
         designated Beneficiary, such spouse's remaining life expectancy for a year shall
         be the number in the Single Life Table corresponding to such spouse's age in the
         year. In all other cases, remaining life expectancy for a year shall be the number
         in the Single Life Table corresponding to the Beneficiary's or Participant's age in
         the year specified in paragraph (i), (ii), or (iii) and reduced by one for each
         subsequent year.

          (b)   Death Before Required Beginning Date. If a Participant dies before his or
  her Required Beginning Date, the entire interest of his or her Account Balance, taking
  into account outstanding rollovers, or transfers, shall be distributed at least as rapidly as
  follows:

                 (i)     If the designated Beneficiary is someone other than the
         Participant's surviving spouse, the entire interest shall be distributed, starting by
         the end of the calendar year following the calendar year of the Participant's death,
         over the remaining life expectancy of the designated Beneficiary, with such life
         expectancy determined using the age of the Beneficiary as of his birthday in the
         year following the year of the Participant's death, or, if elected, in accordance
         with paragraph (iii) below.

                  (ii)    If the Participant's sole designated Beneficiary is the Participant's
         surviving spouse, the entire interest shall be distributed, starting by the end of the
         calendar year following the calendar year of the Participant's death (or by the end
         of the calendar year in which the Participant would have attained age 701/2., if
         later), over such spouse's life, or, if elected, in accordance with paragraph (iii)
         below. If the surviving spouse dies before distributions are required to begin, the
         remaining interest shall be distributed, starting by the end of the calendar year
         following the calendar year of the spouse's death, over the spouse's designated
         beneficiary's remaining life expectancy determined using such beneficiary's age
         as of his birthday in the year following the death of the spouse, or, if elected, shall
         be distributed in accordance with paragraph (iii) below. If the surviving spouse
         dies after distributions are required to begin, any remaining interest shall be
         distributed over the spouse's remaining life expectancy determined using the
         spouse's age as of his or her birthday in the year of the spouse's death.

                (iii) If there is no designated Beneficiary, or if applicable by operation
         of paragraph (i) or (ii) above, the entire interest shall be distributed by the end of


                                           39
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 45 of 66




         the calendar year containing the fifth anniversary of the Participant's death (or of
         the spouse's death in the case of the surviving spouse's death before distributions
         are required to begin under paragraph (ii) above).

                 (iv)    The amount to be distributed each year under paragraph (i) or (ii)
         shall be the quotient obtained by dividing the value of the Account Balance as of
         the end of the preceding year by the remaining life expectancy specified in such
         subparagraph. Life expectancy shall be determined using the Single Life Table in
         Q&A-1 of Treasury Regulation §1.401(0(9)-9. If distributions are being made to
         a surviving spouse as the sole designated Beneficiary, such spouse's remaining
         life expectancy for a year shall be the number in the Single Life Table
         corresponding to such spouse's age in such year. In all other cases, remaining life
         expectancy for a year shall be the number in the Single Life Table corresponding
         to the Beneficiary's age in the year specified in paragraph (i) or (ii) and reduced
         by one for each subsequent year.

  9.5    Distributions After Death — Annuities.

          (a)    Death On or After Required Distributions Commence. If a Participant dies
  on or after required distributions commence, the remaining portion of his or her Contract
  (as defined in Section 9.3(a) above) shall continue to be distributed under the annuity
  option chosen.

          (b)      Death Before Required Distributions Commence. If a Participant dies
  before required distributions commence, the entire interest in his or her Contract shall be
  distributed at least as rapidly as follows:

                 (i)     If the designated Beneficiary is someone other than the
         Participant's surviving spouse, the entire interest shall be distributed, starting by
         the end of the calendar year following the calendar year of the Participant's death,
         over the remaining life expectancy of the designated Beneficiary, with such life
         expectancy determined using the age of the Beneficiary as of his or her birthday
         in the year following the year of the individual's death, or, if elected, in
         accordance with paragraph (iii) below.

                  (ii)   If the Participant's sole designated Beneficiary is the Participant's
         surviving spouse, the entire interest shall be distributed, starting by the end of the
         calendar year following the calendar year of the Participant's death (or by the end
         of the calendar year in which the Participant would have attained age 70%, if
         later), over such spouse's life, or, if elected, in accordance with paragraph (iii)
         below. If the surviving spouse dies before required distributions commence to him
         or her, the entire interest shall be distributed, starting by the end of the calendar
         year following the calendar year of the spouse's death, over the spouse's
         designated beneficiary's remaining life expectancy determined using such
         beneficiary's age as of his or her birthday in the year following the death of the
         spouse, or, if elected, shall be distributed in accordance with paragraph (iii)
         below. If the surviving spouse dies after required distributions commence to him


                                          40
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 46 of 66




               or her, any remaining interest shall continue to be distributed under the annuity
               option chosen.

                       (iii) If there is no designated Beneficiary, or if applicable by operation
               of paragraph (i) or (ii) above, the entire interest shall be distributed by the end of
               the calendar year containing the fifth anniversary of the Participant's death (or of
               the spouse's death in the case of the surviving spouse's death before distributions
               are required to begin under paragraph (ii) above).

                       (iv) Life expectancy shall be determined using the Single Life Table in
               Q&A-1 of Treasury Regulation §1.401(a)(9)-9. If distributions are being made to
               a surviving spouse as the sole designated Beneficiary, such spouse's remaining
               life expectancy for a year shall be the number in the Single Life Table
               corresponding to such spouse's age in such year. In all other cases, remaining life
               expectancy for a year shall be the number in the Single Life Table corresponding
               to the Beneficiary's age in the year specified in paragraph (i) or (ii) and reduced
               by One for each subsequent year.

              (c)     The "interest" in a Contract shall include the amount of any outstanding
       rollover and transfer and the actuarial value of any other benefits provided under the
       annuity such as guaranteed death benefits.

               (d)    For purposes of subsections (a) and (b) above, required distributions are
       considered to commence on the Participant's Required Beginning Date (as defined in
       Section 9.2(a) above) or, if applicable, on the date distributions are required to begin to
       the surviving spouse under subsection (b)(ii) above. However, if distributions start prior
       to the applicable date in the preceding sentence, on an irrevocable basis (except for
       acceleration) under a Contract meeting the requirements of Treasury Regulation
       §1.401(a)(9)-6, then required distributions shall be considered to commence on the
       annuity starting date.

        9.6     Special Rule for pre-1987 Accumulations. If accounted for separately, the
undistributed portion of a Participant's Account Balance (as defined in Section 9.2(c) above)
valued as of December 31, 1986, exclusive of subsequent earnings, shall not be subject to the
required minimum distribution rules of this Section but instead shall be distributed in accordance
with Treasury Regulation §1.403(b)6(e)(6), the provisions of which are incorporated by
reference and, include among other things, that distribution of pre-1987 accumulations shall be
distributed in accordance with the incidental benefit requirements of Treasury Regulation
§1.401-1(b)(i).

       9.7    Elections under TEFRA Section 242(b)(2). Distributions may be made under a
designation made before January 1, 1984 in accordance with Section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act.

       9.8      2009 Waiver of Required Minimum Distributions. Notwithstanding anything in
the Plan to the contrary, a Participant or Beneficiary who would have been required to receive
required minimum distributions for 2009 but for the enactment of Code Section 401(a)(9)(H)


                                                 41
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 47 of 66




("2009 RMDs"), and who would have satisfied that requirement by receiving distributions that
are (i) equal to the 2009 RMDs or (ii) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected to last for the
life (or life expectancy) of the Participant, the joint lives (or joint life expectancy) of the
Participant and the Participant's designated Beneficiary, or for a period of at least 10 years
("Extended 2009 RMDs"), shall receive distributions as follows:

                (a)    A Participant or Beneficiary who, on or before December 31, 2008,
        reached his or her Required Beginning Date (as defined in Section 9.2(a) above) and
        initiated automatic payment of required minimum distributions, shall receive his or her
        2009 RMD for 2009 unless the Participant or Beneficiary elects otherwise.

               (b)     A Participant or Beneficiary, other than a Participant or Beneficiary
       described in subsection (a) above, shall not receive his or her 2009 RMD for 2009 unless
       the Participant or Beneficiary elects otherwise.

        Participants and Beneficiaries shall be given the opportunity to elect to stop or to receive
their 2009 RMDs. In addition, notwithstanding anything in the Plan to the contrary, and solely
for purposes of applying the direct rollover provisions of the Plan, a Direct Rollover shall be
offered only for distributions that are Eligible Rollover Distributions without regard to Code
Section 401(a)(9)(H).




                                                 42
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 48 of 66




                                      ARTICLE X
                              PARTICIPANT LOAN PROGRAM

        The Plan shall permit participant loans in accordance with the Plan's Participant Loan
Program, the terms of which shall be governed by Participants' Contracts and are incorporated in
their entirety by this reference. The Plan's Participant Loan Program shall be administered by
the Recordkeeper under rules and procedures approved by the Plan Administrator. Such rules and
procedures shall include, but shall not be limited to, (i) the maximum loan limit, as determined
under Code Section 72(p) or such lower limit that may be established under the Plan's
Participant Loan Program, shall be based only on the value of a Participant's Participant
Contributions and Rollover Contributions and earnings thereon, (ii) any fees or charges
associated with such loan and imposed by the Recordkeeper shall be charged directly to the
PartiCipant's Account unless the Recordkeeper permits and the Participant pays any such fees or
charges directly to the Recordkeeper, (iii) loans shall be evidenced in written form or in any
other form permitted under the Code, ERISA and any guidance issued thereunder, and (iv) the
tax treatment of that portion of any defaulted loan that is secured by a Participant's Roth
Contributions shall be determined in accordance with Code Section 402A and guidance issued
thereunder.




                                              43
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 49 of 66




                                     ARTICLE XI
                           CLAIMS AND APPEALS PROCEDURES

        11.1 Claims for Benefits, A Participant, Alternate Payee, or Beneficiary, or in each
case, his or her authorized representative (the "Claimant") shall file a claim for benefits under
procedures established by the Plan Administrator subject to the following:

              (a)    A claim shall be filed with the Plan Administrator or, if so designated by
       the Plan Administrator, with the Recordkeeper, (the "Claims Administrator") in the
       manner prescribed by the Claims Administrator.

               (b)     If the claim is denied in whole or in part, the Claims Administrator shall
       furnish the Claimant with written or electronic notice of denial with respect to a claim
       within 90 days following receipt by the Claims Administrator of a claim and all necessary
       documents and information. The 90-day period may be extended should special
       circumstances require an extension of time for processing the claim. The Claims
       Administrator or its delegate shall furnish the Claimant with written or electronic notice
       of the extension prior to the expiration of the initial period or extension period. The
       notice shall indicate the special circumstances requiring an extension of time and the date
       by which a final decision is expected to be rendered.

               (c)    A written or electronic notice of denial shall be mailed or delivered to the
       Claimant, specifically (i) setting forth the reasons for the denial, (ii) citing the relevant
       provisions of the Plan upon which the denial is based, (iii) if appropriate, describing any
       additional information or material necessary for perfection of the claim (together with an
       explanation why such material or information is necessary), (iv) explaining the Plan's
       appeals procedures, and (v) informing the Claimant of his or her right to bring a civil
       action under Section 502(a) of ERISA if his or her claim is denied upon review.

               (d)     In the case of a denial of a claim, in whole or in part, a Claimant who
       wishes to appeal the decision must follow the administrative procedures for an appeal as
       set forth in Section 11.2 below.

         The claims procedures set forth in this Section 11,1 are intended to comply with Labor
Regulation § 2560.503-1 and shall be construed in accordance with such regulation. In no event
shall it be interpreted as expanding the rights of Claimants beyond what is required by Labor
Regulation § 2560.503-1.

        11.2 Appeals Procedures. In the event a Claimant's claim for benefits is denied in
whole or in part under Section 11.1, the Claimant shall file an appeal under the procedures set
forth below:

               (a)     In order to appeal a deCision rendered with respect to his or her claim for
       benefits, a Claimant must file such appeal with the Plan Administrator in writing within
       60 days after the date of notice of the decision with respect to the claim.

              (b)     The Claimant may request that his or her appeal be given a full and fair
       review by the Plan Administrator (or a committee established by the Plan Administrator)


                                                44
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 50 of 66




  taking into account all claim related comments, documents, records, and other
  information submitted by the Claimant without regard to whether such information was
  submitted or considered under the initial determination. The Claimant may submit
  written comments, documents, records, and other information relating to his or her claim.
  The Claimant shall be provided, upon request and free of charge, reasonable access to,
  and copies of, all documents, records, and other information relating to his or her claims
  for benefits.

        (c)     The Plan Administrator (or a committee established by the Plan
  Administrator) shall notify a Claimant of its decision within the following timeframe
  whichever is applicable:

                  (i)    The Plan Administrator or if a committee established by the Plan
         Administrator to review appeals does not hold regularly scheduled meetings at
         least quarterly, the Plan Administrator or such committee shall notify a Claimant
         of its decision within 60 days following receipt by the Plan Administrator or its
         designee of an appeal and all necessary documents and information. The Plan
         Administrator or its designee shall furnish the Claimant with written or electronic
         notice of the decision rendered with respect to such claim. Should special
         circumstances require an extension of time for processing, written or electronic
         notice of the extension shall be furnished to the Claimant prior to the expiration of
         the initial 60-day period. The notice shall indicate the special circumstances
         requiring an extension of time and the date by which a final decision is expected
         to be rendered. In no event shall the period of the extension exceed 60 days from
         the end of the initial 60-day period.

                 (ii)    If a committee established by the Plan Administrator to review
         appeals holds regularly scheduled meetings at least quarterly, the committee shall
         render its decision on an appeal, no later than the date of its meeting immediately
         following receipt of the appeal and all necessary documents and information
         unless the appeal and all necessary documents and information is filed within
         30 days preceding the date of such meeting. In such case, the committee shall
         render its decision no later than the date of its second meeting following receipt of
         the appeal. Should special circumstances require an extension of time for
         processing, the committee shall render its decision no later than the date of its
         third meeting following receipt of the appeal. Written or electronic notice of the
         extension shall be furnished to the Claimant prior to the commencement of the
         extension and shall indicate the special circumstances requiring an extension of
         time and the date by which a decision is expected to be rendered. Within five (5)
         days after its decision is rendered, the committee shall furnish the Claimant with
         written or electronic notice of the decision rendered with respect to such appeal.

          (d)      In the case of a denial of an appeal, the written or electronic notice of such
  denial shall set  forth (i) the specific reasons for the denial, (ii) references to the Plan
  provisions upon which the denial is based, (iii) a statement that the Claimant is entitled to
  receive, upon request and free of charge, reasonable access to, and copies of, all
  documents, records, and other information relating to his or her claims for benefits, and


                                            45
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 51 of 66




       (iv) a statement of the Claimant's right to bring a civil action under Section 502(a) of
       ERISA.

               (e)     All interpretations, determinations and decisions of the Plan Administrator
       or a committee established by the Plan Administrator with respect to the appeal of any
       claim, shall be made by the Plan Administrator in his or her sole discretion or a
       committee established by the Plan Administrator in its sole discretion, based on the Plan
       and comments, documents, records, and other information presented to it, and shall be
       final, conclusive and binding. Any decision made hereunder by the Plan Administrator
       or a committee established by the Plan Administrator shall be final, conclusive and
       binding upon the Claimant and the University, and the Plan Administrator shall take
       appropriate action to carry out such decision. Such decision shall be given deference, if it
       is subject to judicial review, and shall be overturned only if it is arbitrary or capricious.

         The appeals procedures set forth in this Section 11.2 are intended to comply with Labor
Regulation § 2560.5034 and shall be construed in accordance with such regulation. In no event
shall it be interpreted as expanding the rights of Claimants beyond what is required by Labor
Regulation § 2560.503-1.

        11.3 Qualified Domestic Relations Orders, The Plan Adthinistrator (or a committee
established by the Plan Administrator) shall establish procedures to review and determine the
qualified status of Domestic Relations Orders. Such procedures, as amended.from time to time,
shall be subject to the following:

               (a)     A Domestic Relations Order shall be a Qualified Domestic Relations
       Order (QDRO) only if it clearly specifies (i) the name and last known mailing address of
       the Participant and the name, mailing address, and social security number of each.
       Alternate Payee covered by the order (if the University does not have reason to know
       such information independently of the order), (ii) the amount or percentage of the
       Participant's Account to be paid to each Alternate Payee, or the manner in which the
       amount or percentage is to be determined, (iii) the number of payments or period to
       which the order applies, and (iv) each plan to which the order applies.

               (b)     A Domestic Relations Order shall be a QDRO only if it does not require
       the Plan to (i) provide any type or form of benefit, or any option, not otherwise provided
       under the Plan, (ii) provide increased benefits, or (iii) pay benefits to an Alternate Payee
       that are required to be paid to another Alternate Payee under a previous QDRO.

               (c)      A Domestic Relations Order shall not fail to be considered a QDRO or fail
       to satisfy the requirements of subsection (b) above with respect to any payment made
       before a Participant's Severance solely because the order requires that payment of
       benefits be made to an Alternate Payee (i) on or after the date on which the Participant
       attains (or would have first attained) his or her earliest retirement age (as defined in Code
       Section 414(p)(4)(B) and ERISA Section 206(d)(3)(E)(ii)), (ii) as if the Participant had
       retired on the date on which such payment is to begin under such order, and (iii) in any
       form in which such benefits may be paid under the Plan to the Participant (other than in




                                                46
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 52 of 66




       the form of a joint and survivor annuity with respect to the Alternate Payee and his or her
       subsequent spouse).

              (d)      A Domestic Relations Order shall be treated as a QDRO if the Plan was
       paying benefits pursuant to that order on or before January 1, 1985 and the Administrator
       may, in its discretion, treat any other Domestic Relations Order entered before January 1,
       1985 as a QDRO even if such order does not meet the requirements of Code
       Section 414(p)(4)(B) and ERISA Section 206(d)(3).

        11.4 Bar on Civil Action. A Participant, Beneficiary, or Alternate Payee may not
commence a civil action pursuant to ERISA Section 502(a)(1) with respect to a benefit under the
Plan after the earlier of:

                (a)    Three (3) years after the occurrence of the facts or circumstances that give
       rise to, or form the basis for, such action; or

              (b)    One (1) year from the date a Participant, Beneficiary, or Alternate Payee
       had actual knowledge of the facts or circumstances that give rise to, or form the basis for,
       such action.

        Notwithstanding the foregoing, in the case of fraud or concealment, such action may be
commenced not later than three (3) years after the date of discovery of the facts or circumstances
that give rise to, or form the basis for, such action.




                                                47
   Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 53 of 66




                                       ARTICLE XII
                                  PLAN ADMINISTRATION

        12.1 Plan Administrator, The University is hereby designated the Plan Administrator
of the Plan and shall be responsible for the management of the Plan. The University shall also be
the "named fiduciary" with respect to the control or management of the assets of the Plan within
the meaning of ERISA Section 402(a)(2). Notwithstanding the foregoing, the University,
through action by the Corporation, may delegate in whole or in part any of its responsibilities to
an officer of the University or to a committee (described in Section 12.4 below) as set forth
herein.

        12.2 Administrative Responsibilities. The University, acting through the Vice
President for Human Resources and Administration ("Vice President") or such other officer who
assumes the functions and responsibilities of the Vice President for Human Resources and
Administration, has all discretionary authority and powers necessary to administer the Plan
(other than discretionary authority and powers to control and manage the assets of the Plan),
including, without limitation, the discretionary authority and power to:

               (a)     Determine all questions involving the construction and interpretation of
       the terms of the Plan (including any uncertain terms) and to coordinate the provisions of
       the various documents that comprise the written plan document in a manner consistent
       with Code Section 403(b) subject to such general rules and interpretations of the Plan as
       may be made by the University or, if so authorized, a committee, and to the extent
       applicable, the terms of the Contracts;

               (b)     Resolve all questions regarding the administration of the Plan, including
       all questions concerning eligibility to participate in the Plan, the amounts of Plan
       Contributions due under the Plan and whether Plan Contributions comply with applicable
       limitations, and whether the requirements of Code Section 403(b) are properly applied in
       the administration of the Plan and, as he or she deems necessary to carry out the terms of
       the Plan, to establish uniform and nondiscriminatory administrative rules andprocedures
       for the Plan, including administrative procedures to permit or facilitate the investment of
       Plan Contributions in a manner consistent with ERISA Section 404(c) and Department of
       Labor Regulations thereunder, all in accordance with such general rules for
       administration as may be promulgated by the University Or, if so authorized, a
       committee;

               (c)     Maintain all necessary records for the administration of the Plan other than
       those maintained by other Employees of the University or the Recordkeeper and to
       prepare, and file or distribute, such reports and descriptive information concerning the
       Plan as shall be required by ERISA;

              (d)      Give such instructions and notices, provide such information and make
       such certifications to the Recordkeeper as shall be necessary or appropriate in the
       administration of the Plan;




                                               48
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 54 of 66




                (e)     Approve, from time to time, the list of individuals or entities authorized to
        carry out administrative procedures established hereunder by the Vice President and to
        perform administrative functions requested by the Vice President and to monitor, from
        time to time, the effectiveness of established general administrative procedures and the
        effectiveness of those authorized to carry out plan administration to ensure that they are
        performing the requested administrative functions in accordance with Plan provisions and
        as directed by the Vice President;

               (f)     Review and approve contracts or other documents that relate to the
        administration of the Plan and to execute such contracts or other documents (or authorize
        the execution of such contracts or other documents) on behalf of the University or the
        Plan;

                (g)    Appoint, employ or change, when appropriate, legal, accounting, clerical,
        or other consultants to assist in carrying out the administration of the Plan;

                (h)    To correct any defect, supply any omission, or reconcile any inconsistency
        in such manner and to such extent as he or she deems necessary or advisable to carry out
        the purpose of the Plan; and

               (i)     To review and resolve all claims for benefits under the Plan in a manner
        consistent with Article XI.

        Any action taken or any determination made in good faith by the University or the Vice
President in the exercise of authority conferred upon it or him or her by the Plan shall be final,
conclusive and binding upon all parties, the University, the Participants, and all other persons
concerned. Any exercise of discretionary authority by the University or the Vice President shall
be given deference, if it is subject to judicial review, and shall be overturned only if it is arbitrary
or capricious.

        12.3 Management and Control of Plan Assets. Except as to such discretionary
authority and powers as are expressly reserved to the Recordkeeper, under the Contracts, or
delegated to a committee as described in Section 12.4 below, the University shall have all
discretionary authority and powers necessary to control and manage the assets of the Plan,
including, without limitation, the discretionary authority and power to carry out its duties and
responsibilities as set forth in Article VI and elsewhere in the Plan. Any action taken or any
determination made in good faith by the University in the exercise of authority conferred upon it
by the Plan shall be final, conclusive and binding upon all parties, the University, the
Participants, and all other persons concerned. Any exercise of discretionary authority by the
University under this Section 12.3 shall be given deference, if it is subject to judicial review, and
shall be overturned only if it is arbitrary or capricious.

       12.4 Establishment of Committees. The Corporation has delegated to the Vice
President for Human Resources and Administration ("Vice President") or to such other officer
who assumes the functions and responsibilities of the Vice President for Human Resources and
Administration the authority to establish a committee that will monitor the Investment Funds
offered under the Plan and oversee the continued compliance of the Plan under ERISA Section



                                                  49
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 55 of 66




 404(c) as provided in Article VI and, the authority to establish, as he or she deems necessary, one
or more committees to establish rules and procedures for the administration of the Plan. Under
the authority granted by the Corporation, the Vice President may, in his or her discretion,
delegate all or a portion of his or her duty and responsibility to adjudicate claims for benefits as
described in Section 12.2(i). The Vice President shall appoint the members of a committee (who
shall be officers of the University or other senior personnel); the number of members, to be
determined by the Vice President. The Vice President may delegate, in writing, any duties and
responsibilities, including fiduciary and non-fiduciary duties and responsibilities, to the
committee as he or she deems reasonable, appropriate, and within his or her authority granted by
the Corporation, and the committee shall be granted such discretionary authority and powers to
perform such duties or to carry out such responsibilities. The Vice President may designate a
member of a committee to be its chairperson or may authorize the committee to select its own
chairperson. The Vice President may remove any member of any committee at any time and
may disband a committee at any time. Vacancies occurring on any committee may be filled by
the Vice President.

         12.5 Committee Action. A committee may adopt such bylaws and regulations as it
deems desirable for the conduct of its affairs. A committee shall appoint one of its members or
another Employee of the University to serve as its secretary (the "Secretary"), to record its
proceedings and to maintain a file of all records and documents pertaining to matters submitted
to or considered by the committee and to forward all necessary communications to the Vice •
President. A committee shall meet upon the call of its chairperson and at such other times as the
committee may designate. Any action of the committee shall be pursuant to a majority vote
taken at a meeting, or pursuant to the written consent of a majority of its members without a
meeting, and such action shall constitute the action of the committee and be binding in the same
manner as if all members of the committee had joined therein. Any other person dealing with the
committee. may conclusively rely upon any certificate or other written instrument signed by the
Secretary or any two or more other members of the committee which purports to have been duly
authorized by the committee. A majority of the members of the committee shall constitute a
quorum. The members of a committee shall serve without compensation for their services
hereunder. It is intended that the University shall furnish any committee with such
administrative, professional, clerical, and other assistance as is necessary in the performance of
its duties. A member of a committee may resign by delivering a written notice of resignation to
the Vice President, and such resignation shall be effective on the date specified in such notice.
Any action taken or any determination made in good faith by a committee in the exercise of
authority conferred upon it by the Vice President shall be final, conclusive 'and binding upon all
parties, the University, the Participants, and all other persons concerned. Any exercise of
discretionary authority by a committee shall be given deference, if it is subject to judicial review,
and shall be overturned only if it is arbitrary or capricious.

        12.6 Payment of Expenses. All expenses of administration shall be paid by the Plan
unless the University pays such expenses without expectation of reimbursement by the Plan. All
expenses of administration or any loans or extensions of credit within the meaning of Prohibited
Transaction Exemption 80-26 or any successor ruling, (the proceeds of which were used to pay
expenses of administration) shall constitute a liability of the Plan until paid. The University may
reimburse the Plan for any administration expense incurred and any administration expense paid
to the Plan as a reimbursement shall not be considered a University contribution.


                                                 50
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 56 of 66




        12.7   Limit on Fiduciary Liability. No fiduciary of the Plan shall be liable:

               (a)    For his or her own act, or failure to act, except as he or she has thereby
       occasioned actual loss to the Plan or a Participant or his or her beneficiary by failing
       properly to discharge a duty or responsibility expressly imposed upon him or her both by
       the Plan and by law:

               (b)       For the act, or failure to act, of another fiduciary of the Plan except as he
       or she may commit one or more of the following breaches of his or her fiduciary
       responsibilities: (i) if he or she participates knowingly in, or knowingly undertakes to
       conceal an act or omission of another fiduciary, knowing such act or omission is a
       breach; (ii) if, by his or her failure to observe applicable standards in the administration
       of his or her specific responsibilities which give rise to his or her status as a fiduciary, he
       or she has enabled such other fiduciary to commit a breach; or (iii) if he or she has
       knowledge of a breach by such other fiduciary and fails to make reasonable efforts under
       the circumstances to remedy the breach.

        12.8 Indemnification by University. In addition to whatever rights of indemnification
any member of the Corporation or Employee of the University may be entitled to under the
governing instruments of the University (or under any provision of law or any other agreements),
the University shall satisfy any liability actually and reasonably incurred by any such person,
including expenses, attorneys' fees, judgment, fines, and amounts paid in settlement, in
connection with any threatened, pending, or completed action, suit, or proceeding which is
related to the exercise or failure to exercise by the person of any of the powers, authority,
responsibilities, or discretion provided under the Plan, or reasonably believed by the person to be
provided thereunder, or any action taken by the person in connection with it.




                                                 51
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 57 of 66




                                    ARTICLE XIII
                             AMENDMENT AND TERMINATION

       13.1 Amendment of Plan. The University reserves the right to amend at any time or
times and for any or no reason to amend, or modify, to any extent the provisions of the Plan by:

               (a)     Action of the Corporation; or

               (b)    Action of the Vice President for Human Resources and Administration (or
       his or her successor) in order to comply with changes in law or regulations applicable to
       the Plan.

         Notwithstanding the foregoing, no amendment shall (i) have the effect of reverting to the
University the whole or any part of the assets of the Plan or of the Contracts, or of diverting any
part of such assets to purposes other than for the exclusive benefit of Participants and
Beneficiaries and the payment of Plan expenses at any time prior to the satisfaction of all the
liabilities under the Plan with respect to such persons, (ii) adversely affect the rights of any
Participant or Beneficiary with respect to any contributions made by him or her prior to the date
of such amendment to the extent prohibited by applicable law, or (iii) eliminate or restrict an
optional form of benefit to the extent prohibited by ERISA Section 204(g)(2),

        132 Termination of Plan. The Plan is purely voluntary on the part of the University,
and the University reserves the right to terminate the Plan and discontinue contributions
completely at any time by action of the Corporation. The University also reserves the right to
distribute, upon termination of the Plan, the balance of Participants' Accounts in a lump sum, if
permitted under the terms of the Contracts, or by delivery of a fully paid annuity contract as
permitted under Treasury Regulation § 1.403(b)-10(a), However, in the case of Contracts that
are custodial accounts satisfying the requirements of Code Section 403(b)(7) or that hold
Participant Contributions, distribution of balances is permitted only if the UniVersity (including
any Affiliated Employer as determined on the date of the termination) does not make
contributions to any annuity contract or custodial account described in Code Section 403(b) that
is not part of the Plan during the period beginning on the date of Plan termination and ending 12
months after distribution of all assets from the Plan.

        13.3 Merger, Consolidation or Transfer of Assets. In the event of any merger or
consolidation of the Plan with, or transfer of assets or liabilities of the Plan to, any other
employee benefit plan, each Participant shall (if such other plan had then terminated) be entitled
to receive a benefit immediately after such merger, consolidation or transfer which is equal to or
greater than the benefit he or she would have been entitled to receive immediately before such
merger, consolidation or transfer (if the Plan had then terminated),




                                                52
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 58 of 66




                                        ARTICLE XIV
                                     GENERAL PROVISIONS

        14.1 No Right of Employment. Nothing contained herein shall be deemed to give any
Employee the right to be retained in employment or to interfere with the rights of the University
to discharge him or her at any time.

       14.2 Inalienability of Benefits. The rights or interests of any person under the Plan
may not be assigned or alienated; and, to the extent permitted by law, no benefit payments under
the Plan shall be subject to legal process or attachment for the payment of any claims against any
person entitled to receive the same. The foregoing shall not apply to judgment, order, decree, or
settlement agreement described in ERISA Section 206(d)(4) or to a Qualified Domestic
Relations Order,

        14.3 Construction and Headings. Where appropriate, words used in the singular
include the plural and the plural includes the singular. The words "hereof," "herein,"
"hereunder" and other similar compounds of the word "here" shall mean and refer to this entire
Plan, not to any particular provision or section. The headings of the Plan are inserted for
convenience of reference only and shall have no effect upon the meaning of the provisions
hereof,

        14.4 Facility of Payment. If the Plan Administrator deems any person incapable of
receiving benefits to which he or she is entitled by reason of minority, illness, infirmity, or other
incapacity, the Plan Administrator may direct that payment be made to the legal guardian or
custodian, or if none, to a parent or a responsible adult with whom a minor maintains his or her
residence, if such is permitted by the laws of the state in which such person resides. Such a
payment to the legal guardian, custodian or parent of a minor shall fully discharge the University
and Plan from further liability on account thereof. Notwithstanding the foregoing, if there is a
conflict between this Section and the contractual terms of a Contract, the terms of the Contract
shall control,

       14.5 Law Applicable. The Plan shall be governed and construed in accordance with
the laws of the Connecticut except as such laws may be superseded by ERISA or the Code.
Anything in the Plan or any amendment hereof to the contrary notwithstanding, no provision of
the Plan shall be construed so as to violate the requirements of ERISA, the Code, or any other
applicable law.




                                                 53
      Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 59 of 66




     IN WITNESS WHEREOF, the University has caused this instrument to be executed on
this4day of June, 2015,



YALE UNIVERSITY



By:
         ichael A. Peel
        Vice President for Human Resources and Administration




                                            54
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 60 of 66
      Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 61 of 66




                                   FIRST AMENDMENT
                                           TO THE
                       YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
                                 (Restated as of July 1, 2015)

         The Yale University Retirement Account Plan is hereby amended as follows:

I.       Section 2.30 is amended as follows:

                    2,30 "Plan Year" means the calendar year, The first full calendar
           " year Plan Year. shall begin on January 1, 2017. Prior to January 1, 2017; the
             Plan Year was a 12-consecutive month period beginning each July 1. Due' to
             the change in the Plan Year, there will be a short Plan Year beginning July 1,
             2016 and ending December 31, 2016,

II.     Article II is amended by adding the following new Section 2.36 and renumbering the
        remaining Sections sequentially:

                   2.36 4'Roth Convertible Contributions" means a Participant's Pre-
             Tax Employee Contributions and any earnings thereon,

        Article II is amended by adding the following new Section 2.37 and renumbering the
        rethaining Sections sequentially:

                    2.37 "Roth In-Plan Conversion" means an election by a Participant
             to convert all or a portion of his or her Roth Convertible Contributions to Roth
             Contributions in accordance with Section 4.13,

IV.     Article IV is amended by adding the following new Section 4,1.3 .and renumbering
        existing Section 4,13 as Section 4.14: •

                   •4.13 Roth In-Plan Conversions, A Participant may from time to
            time elect to have all or a portion of his or her Roth Convertible Contributions
            converted to Roth Contributions in accordance with Code Section 402A(c)(4)
            and subject to procedures as established from time to time by the Plan
            Administrator; provided, that a Participant sta be permitted to make an
            election to convert all or a: portion of his or her Roth Convertible
            Contributions to Roth Contributions at least Once per Plan Year,

V.      This First Amendment shall be effective as of July 1, 2016.
                                                ***

       IN WITNESS WHEREOF, the University has caused this instrument to be executed on
this So day of June, 2016.

YALE -UNIVERSITY

By:                                         c‹        ,
        lvlichael A. T'Cel
        Vice President for Human Resources and Administration
1st Amendment to 2015 YLIRM)..y3_06-28-16
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 62 of 66
          Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 63 of 66
                                             YURAP Appendix A


                              Employee       University
Earnings Type                 Contribution   Contribution
Additional Regular MP Hours   Yes            Yes
Bereavement                   Yes            Yes
Bonus Vacation Pay            Yes            Yes
Bonus Vacation Pay Out        Yes            Yes
Compensatory Time             Yes            Yes
Department Paid WC            Yes            Yes
Earned Floating Hol           Yes            Yes
Fac Phased Ret Plan           Yes            Yes
FAS Chair Supplement          Yes            Yes
FAS Masters Supplement        Yes            Yes
Holiday Pay                   Yes            Yes
Holiday Recess Premium        Yes            Yes
Jury Duty                     Yes            Yes
Overtime                      Yes            No
Personal Time Pay             Yes            Yes
Recess Pay                    Yes            Yes
Regular Salary                Yes            Yes
Regular Salary Academic Pay   Yes            Yes
Regular Salary STD Offset     Yes            Yes
Regular Wages                 Yes            Yes
Retiree Sick Pay              Yes            Yes
Salary Continuation           No             Yes
Salary Recovery               Yes            Yes
Salary Vacation Pay           Yes            Yes
Short Term Disability         Yes            Yes
Sick Hours Pay                Yes            Yes
Summer Compensation           Yes            Yes
Summer Programs Pay           Yes            Yes
Time Entry Wage               Yes            Yes
Vacation Hours Pay            Yes            Yes
Vacation Payout               Yes            Yes
YTSS Work                     Yes            Yes
Extra Comp                    Yes            No
YSM FAC Incntv                Yes            No
Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 64 of 66
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 65 of 66




                    YALE UNIVERSITY RETIREMENT ACCOUNT PLAN

                                   APPENDIX B
                       TARGETED INCOME REPLACEMENT RATIO


   .    B-1     Excluded Employees under Appendix B. A Participant shall cease to be an
Eligible Employee as of the July 1 following the end of the second consecutive calendar year
during which the Total Adjusted Value of the Contribution Units of the Participant under the
Plan exceeds the Targeted Income Replacement Ratio for such Participant, For purposes of
applying this rule, the following shall apply:

              (a)     The Total Adjusted Value of the Contribution Units and the Targeted
       Income Replacement Ratio for the Participant shall be calculated by the University as of
       the end of each calendar year in the manner set forth in B-2 below.

               (b)    A Participant shall not cease to be an Eligible Employee pursuant to this
       Appendix B at a time (i) prior to the end of the Plan Year in which Normal Retirement
       Age is reached for any Participant who has completed 15 Years of Employment with the
       University on July 1, 1993; or (ii) prior to the end of the Plan Year in which the
       Participant completes 20 Years of Employment.

               (c)     If a Participant ceases to be an Eligible Employee pursuant to the
       application of this Appendix B, and if in a calendar year the Total Adjusted Value of the
       Contribution Units becomes exceeded by the Targeted Income Replacement Ratio for
       such Participant, then the Participant shall again become an Eligible Employee on July 1
       of the next calendar year.

        B-2    Targeted Income Replacement Ratio. The method fOr calculating for a
Participant's Total Adjusted Value of the Contribution Units and his or her Targeted Income
Replacement Ratio is as follows:

               (a)     A Participant's "Total Adjusted Value of the Contribution Units" shall be
       calculated at the end of each calendar year and shall be equal to the value of a
       Contribution Unit times (X) the number of his or her Years of Employment with the
       product adjusted by an Annuity Purchase Rate Factor, The value of a "Contribution
       Unit" for a calendar year shall be determined by the following steps:

                      (i)     Calculate the assumed retirement accumulation under the Plan for
              a hypothetical individual who, in the year of calculation, has (1) completed 35
              Years of Employment during which he or she participated in the Plan, (2) has
              reached Normal Retirement Age, (3) has invested his or her University
              Contributions and Participant Contributions 50% in TIAA and 50% in CREF, and
              (4) whose salary history is based on two factors applied by the Administrator --
              the history of average salaries reported to the AAUP Salary Survey and the
              average relationship between salary and years of service;
    Case 3:16-cv-01345-AWT Document 137-3 Filed 01/15/19 Page 66 of 66




                      (ii)    Calculate the income replacement ratio that the hypothetical
               individual has achieved with his or her assumed retirement accumulation, plus
               estimated social security benefits, when compared to final academic year salary;
               and

                      (iii) Divide the income replacement ratio by 43 (equal to 35 years plus
               an allowance of 8 for social security benefits).

               The Annuity Purchase Rate Factor for a Participant shall be the percentage
       increase or decrease of the difference between (1) the purchase rate for an annuity (based
       upon the CREF 4% single life annuity purchase rate table) for the Participant at his or her
       actual age and (2) the purchase rate of the annuity at Normal Retirement Age.

              (b)    A Participant's "Targeted Income Replacement Ratio" shall be equal to
       40% increased by 1% for each Year of Employment completed by the Participant but not
       to exceed 70%.

        B-3 Year of Employment. For purposes of this Appendix B, a Participant shall be
credited with 1/365.25th of a Year of Employment for each day he or she is eligible to accrue a
benefit or receive employer contributions under a retirement plan maintained by the University.
